UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares outstanding as of 11/07/2012 Class A Stock, par value $100 5,182,429 Class B Stock, par value $100 8,641,124 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements Statements of Condition 4 Statements of Income 6 Statements of Comprehensive Income 7 Statements of Capital 8 Statements of Cash Flows 9 Notes to Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Executive Level Overview 43 Financial Market Trends 46 Critical Accounting Policies and Estimates 48 Results of Operations 48 Financial Condition 58 Liquidity and Capital Resources 75 Risk Management 76 Recently Issued Accounting Standards 81 Recent Regulatory and Legislative Developments 81 Item 3. Quantitative and Qualitative Disclosures About Market Risk 83 Item 4. Controls and Procedures 89 PART II OTHER INFORMATION 89 Item 1. Legal Proceedings 89 Item 1A. Risk Factors 89 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 89 Item 3. Defaults Upon Senior Securities 89 Item 4. Mine Safety Disclosures 89 Item 5. Other Information 89 Item 6. Exhibits 89 Exhibit 31.1 Certification of President and CEO Pursuant to Section 302 Exhibit 31.2 Certification of Senior VP and CAO Pursuant to Section 302 Exhibit 32 Certification of President and CEO and Senior VP and CAO Pursuant to Section 906 Exhibit 101 XBRL Documents 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “likely,” “could,” “estimate,” “expect,” “will,” “intend,” “probable,” “project,” “should,” or their negatives or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: § Governmental actions, including legislative, regulatory, judicial or other developments that affect the FHLBank; its members, counterparties or investors; housing government sponsored enterprises (GSE); or the FHLBank System in general; § Regulatory actions and determinations, including those resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act); § Changes in the FHLBank’s capital structure; § Changes in economic and market conditions, including conditions in the mortgage, housing and capital markets; § Changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; § Effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; § The effects of amortization/accretion; § Gains/losses on derivatives or on trading investments and the ability to enter into effective derivative instruments on acceptable terms; § Volatility of market prices, interest rates and indices and the timing and volume of market activity; § Membership changes, including changes resulting from member failures or mergers, changes in the principal place of business of members or changes in the Federal Housing Finance Agency (Finance Agency) regulations on membership standards; § Our ability to declare dividends or to pay dividends at rates consistent with past practices; § Soundness of other financial institutions, including FHLBank members, nonmember borrowers, and the other FHLBanks; § Changes in the value or liquidity of collateral underlying advances to FHLBank members or nonmember borrowers or collateral pledged by reverse repurchase and derivative counterparties; § Competitive forces, including competition for loan demand, purchases of mortgage loans and access to funding; § The ability of the FHLBank to introduce new products and services to meet market demand and to manage successfully the risks associated with new products and services; § Our ability to keep pace with technological changes and the ability of the FHLBank to develop and support technology and information systems, including the ability to access the internet and internet-based systems and services, sufficient to effectively manage the risks of the FHLBank’s business; § The ability of each of the other FHLBanks to repay the principal and interest on consolidated obligations for which it is the primary obligor and with respect to which the FHLBank has joint and several liability; § Changes in the U.S. government’s long-term debt rating and the long-term credit rating of the senior unsecured debt issues of the FHLBank System; § Changes in the fair value and economic value of, impairments of, and risks associated with, the FHLBank’s investments in mortgage loans and mortgage-backed securities (MBS) or other assets and related credit enhancement (CE) protections; and § The volume and quality of eligible mortgage loans sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1). Readers of this report should not rely solely on the forward-looking statements and should consider all risks and uncertainties addressed throughout this report, as well as those discussed under Item 1A – “Risk Factors” in our annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. 1 "Mortgage Partnership Finance, "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (In thousands, except par value) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits 42 Federal funds sold and securities purchased under agreements to resell Investment securities: Trading securities (Note 3) Held-to-maturity securities1 (Note 3) Total investment securities Advances (Notes 4, 6) Mortgage loans held for portfolio: Mortgage loans held for portfolio (Note 5) Less allowance for credit losses on mortgage loans (Note 6) Mortgage loans held for portfolio, net Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing (Note 8) $ $ Non-interest-bearing (Note 8) Total deposits Consolidated obligations, net: Discount notes (Note 9) Bonds (Note 9) Total consolidated obligations, net Overnight loans from other FHLBanks - Mandatorily redeemable capital stock (Note 12) Accrued interest payable Affordable Housing Program (Note 10) Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 16) 1 Fair value:$5,067,286 and $4,967,585 as of September 30, 2012 and December 31, 2011, respectively. The accompanying notes are an integral part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (continued) (In thousands, except par value) September 30, December 31, Capital: Capital stock outstanding - putable: Class A ($100 par value; 4,329 and 5,373 shares issued and outstanding) (Note 12) $ $ Class B ($100 par value; 9,125 and 7,905 shares issued and outstanding) (Note 12) Total capital stock Retained earnings: Unrestricted Restricted (Note 12) Total retained earnings Accumulated other comprehensive income (loss) (Note 13) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ The accompanying notes are an integral part of these financial statements. 5 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME - Unaudited (In thousands) Three-month Period Ended September 30, Nine-month Period Ended September 30, INTEREST INCOME: Interest-bearing deposits $ $ 65 $ $ Federal funds sold and securities purchased under agreements to resell Trading securities Held-to-maturity securities Advances Prepayment fees on terminated advances Mortgage loans held for sale - - - Mortgage loans held for portfolio Other Total interest income INTEREST EXPENSE: Deposits Consolidated obligations: Discount notes Bonds Mandatorily redeemable capital stock (Note 12) 8 48 35 Other 34 97 Total interest expense NET INTEREST INCOME Provision for credit losses on mortgage loans (Note 6) NET INTEREST INCOME AFTER MORTGAGE LOAN LOSS PROVISION OTHER INCOME (LOSS): Total other-than-temporary impairment losses on held-to-maturity securities (Note 3) Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Net other-than-temporary impairment losses on held-to-maturity securities Net gain (loss) on trading securities (Note 3) Net gain (loss) on derivatives and hedging activities (Note 7) Net gain (loss) on mortgage loans held for sale (Note 5) - - - Standby bond purchase agreement commitment fees Letters of credit fees Other 71 Total other income (loss) OTHER EXPENSES: Compensation and benefits Other operating Finance Agency Office of Finance Other Total other expenses INCOME (LOSS) BEFORE ASSESSMENTS Affordable Housing Program (Note 10) REFCORP (Note 11) - - - Total assessments NET INCOME (LOSS) $ The accompanying notes are an integral part of these financial statements. 6 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF COMPREHENSIVE INCOME - Unaudited (In thousands) Three-month Period Ended September 30, Nine-month Period Ended September 30, Net income (loss) $ Other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities: Non-credit portion Reclassification of non-credit portion included in net income Accretion of non-credit portion Total net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Defined benefit pension plan: Amortization of net loss 79 Total other comprehensive income (loss) TOTAL COMPREHENSIVE INCOME (LOSS) $ The accompanying notes are an integral part of these financial statements. 7 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL - Unaudited (In thousands) Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2010 $ - $ $ $ Proceeds from issuance of capital stock 59 Repurchase/redemption of capital stock - - Comprehensive income (loss) - Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.4%, Class B - 3.2%): Cash payment Stock issued - BALANCE SEPTEMBER 30, 2011 $ - $ $ $ Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2011 $ Proceeds from issuance of capital stock 38 Repurchase/redemption of capital stock Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued - BALANCE SEPTEMBER 30, 2012 $ 1 Putable The accompanying notes are an integral part of these financial statements. 8 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (In thousands) Nine-month Period Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization: Premiums and discounts on consolidated obligations, net Concessions on consolidated obligations Premiums and discounts on investments, net Premiums and discounts on advance, net Premiums, discounts and deferred loan costs on mortgage loans, net Fair value adjustments on hedged assets or liabilities Premises, software and equipment Other Provision for credit losses on mortgage loans Non-cash interest on mandatorily redeemable capital stock 33 Net other-than-temporary impairment losses on held-to-maturity securities Net realized (gain) loss on sale of mortgage loans held for sale - Net realized (gain) loss on disposals of premises, software and equipment Other (gains) losses Net (gain) loss on trading securities (Gain) loss due to change in net fair value adjustment on derivative and hedging activities (Increase) decrease in accrued interest receivable Change in net accrued interest included in derivative assets (Increase) decrease in other assets Increase (decrease) in accrued interest payable Change in net accrued interest included in derivative liabilities Increase (decrease) in Affordable Housing Program liability Increase (decrease) in REFCORP liability - Increase (decrease) in other liabilities Total adjustments NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net (increase) decrease in interest-bearing deposits Net (increase) decrease in Federal funds sold Net (increase) decrease in securities purchased under resale agreements - Net (increase) decrease in short-term trading securities Proceeds from sale of long-term trading securities - Proceeds from maturities of and principal repayments on long-term trading securities Purchases of long-term trading securities Proceeds from maturities of and principal repayments on long-term held-to-maturity securities Purchases of long-term held-to-maturity securities - Principal collected on advances Advances made Proceeds from sale of mortgage loans held for sale - Principal collected on mortgage loans Purchase or origination of mortgage loans Proceeds from sale of foreclosed assets Principal collected on other loans made Proceeds from sale of premises, software and equipment 24 24 Purchases of premises, software and equipment NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES The accompanying notes are an integral part of these financial statements. 9 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (continued) (In thousands) Nine-month Period Ended September 30, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits $ $ Net proceeds from issuance of consolidated obligations: Discount notes Bonds Payments for maturing and retired consolidated obligations: Discount notes Bonds Net increase (decrease) in overnight loans from other FHLBanks - Net increase (decrease) in other borrowings Net interest payments received (paid) for financing derivatives Proceeds from issuance of capital stock Payments for repurchase/redemption of capital stock Payments for repurchase of mandatorily redeemable capital stock Cash dividends paid NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Interest paid $ $ Affordable Housing Program payments $ $ REFCORP payments $ - $ Net transfers of mortgage loans to real estate owned $ $ The accompanying notes are an integral part of these financial statements. 10 FEDERAL HOME LOAN BANK OF TOPEKA Notes to Financial Statements – Unaudited September 30, 2012 NOTE 1 – BASIS OF PRESENTATION The accompanying interim financial statements of the Federal Home Loan Bank of Topeka (FHLBank) are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions provided by Article 10, Rule 10-01 of Regulation S-X. The financial statements contain all adjustments which are, in the opinion of management, necessary for a fair statement of the FHLBank’s financial position, results of operations and cash flows for the interim periods presented. All such adjustments were of a normal recurring nature. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full fiscal year or any other interim period. The FHLBank’s significant accounting policies and certain other disclosures are set forth in the notes to the audited financial statements for the year ended December 31, 2011. The interim financial statements presented herein should be read in conjunction with the FHLBank’s audited financial statements and notes thereto, which are included in the FHLBank’s annual report on Form 10-K filed with the Securities and Exchange Commission (SEC) on March 19, 2012 (annual report on Form 10-K). The notes to the interim financial statements highlight significant changes to the notes included in the annual report on Form 10-K. Use of Estimates: The preparation of financial statements under GAAP requires management to make estimates and assumptions as of the date of the financial statements in determining the reported amounts of assets, liabilities and estimated fair values and in determining the disclosure of any contingent assets or liabilities. Estimates and assumptions by management also affect the reported amounts of income and expense during the reporting period. Many of the estimates and assumptions, including those used in financial models, are based on financial market conditions as of the date of the financial statements. Because of the volatility of the financial markets, as well as other factors that affect management estimates, actual results may vary from these estimates. Reclassifications: Certain amounts in the financial statements and related footnotes have been reclassified to conform to current period presentations. Such reclassifications have no impact on total assets, net income or capital. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS AND INTERPRETATIONS AND CHANGES IN AND ADOPTIONS OF ACCOUNTING PRINCIPLES Offsetting Assets and Liabilities: In December 2011, the Financial Accounting Standards Board (FASB) and the International Accounting Standards Board (IASB) issued common disclosure requirements intended to help investors and other financial statement users better assess the effect or potential effect of offsetting arrangements on an entity’s financial position, regardless of whether an entity’s financial statements are prepared on the basis of GAAP or International Financial Reporting Standards (IFRS). This guidance will require the FHLBank to disclose both gross and net information about financial instruments, including derivative instruments, which are either offset on its Statements of Condition or subject to an enforceable master netting arrangement or similar agreement. This guidance will be effective for the FHLBank for interim and annual periods beginning on January 1, 2013 and will be applied retrospectively for all comparative periods presented. The adoption of this guidance will result in increased interim and annual financial statement disclosures, but will not affect the FHLBank’s financial condition, results of operations or cash flows. Comprehensive Income – Presentation of Comprehensive Income: In June 2011, FASB issued guidance which requires all non-owner changes in stockholders’ equity to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The option to present the components of other comprehensive income (OCI) as part of the statement of changes in stockholders’ equity has been eliminated by this new guidance. The FHLBank decided to present non-owner changes using the two-statement approach. The two-statement approach requires the first statement to present total net income and its components followed, consecutively, by a second statement that presents total OCI, the components of OCI, and total comprehensive income. The guidance was effective for interim and annual periods beginning after December 15, 2011, including retrospective application for all periods presented. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance resulted in new presentation within the Statements of Income and the Statements of Capital, but did not impact the FHLBank’s financial condition, results of operations or cash flows. In December 2011, the FASB issued guidance to defer the effective date of the new requirement to present reclassifications of items out of accumulated OCI (AOCI) in the income statement. This guidance became effective for the FHLBank for interim and annual periods beginning on January 1, 2012 and did not affect the FHLBank’s adoption of the remaining guidance contained in the new accounting standard for the presentation of comprehensive income. Fair Value Measurement – Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs: In May 2011, the FASB issued guidance which represents the converged guidance of FASB and the IASB on fair value measurement and disclosures. In particular, the new guidance: (1) requires the disclosure of the level within the fair value hierarchy level for financial instruments that are not measured at fair value but for which the fair value is required to be disclosed; (2) expands level 3 fair value disclosures about valuation process and sensitivity of the fair value measurement to changes in unobservable inputs; (3) permits an exception to measure fair value of a net position for financial assets and financial liabilities managed on a net position basis; and (4) clarifies that the highest and best use measurement is only applicable to nonfinancial assets. The guidance was effective for interim and annual periods beginning after December 15, 2011 with early application not permitted. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance resulted in increased financial statement disclosures, but did not impact the FHLBank’s financial condition, results of operations or cash flows. Transfers and Servicing – Reconsideration of Effective Control for Repurchase Agreements: In April 2011, the FASB issued guidance that removed the criterion which required the transferor of financial assets to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee to preclude sales accounting for the transfer. In addition, the new guidance removed the collateral maintenance implementation guidance from the determination of maintaining effective control over the transferred financial assets. This guidance became effective for interim and annual periods beginning on or after December 15, 2011 and was required to be applied prospectively to transactions or modifications occurring on or after the effective date. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance did not have a material impact on the FHLBank’s financial condition, results of operations or cash flows. 11 NOTE 3 – INVESTMENT SECURITIES Major Security Types: Tradingand held-to-maturity securities as of September 30, 2012 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - TLGP obligations1 - Government-sponsored enterprise obligations2,3 - State or local housing agency obligations - - Non-mortgage-backed securities - Mortgage-backed securities: U.S. obligation residential4 - - Government-sponsored enterprise residential5 - Private-label mortgage-backed securities: Residential loans - Home equity loans - 16 Mortgage-backed securities TOTAL $ 1 Represents corporate debentures guaranteed by the Federal Deposit Insurance Corporation (FDIC) under the Temporary Liquidity Guarantee Program (TLGP). 2 Represents debentures issued by other FHLBanks, Federal National Mortgage Association (FannieMae), Federal Home Loan Mortgage Corporation (FreddieMac), Federal Farm Credit Bank (Farm Credit), and Federal Agricultural Mortgage Corporation (Farmer Mac). GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Federal Housing Finance Agency (Finance Agency) on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 18 for transactions with other FHLBanks. 4 Represents mortgage-backed securities (MBS) issued by Government National Mortgage Association (GinnieMae), which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. 12 Tradingand held-to-maturity securities as of December 31, 2011 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - TLGP obligations1 - Government-sponsored enterprise obligations2,3 - State or local housing agency obligations - - 78 Non-mortgage-backed securities - 78 Mortgage-backed securities: U.S. obligation residential4 - - Government-sponsored enterprise residential5 - Private-label mortgage-backed securities: Residential loans - Commercial loans - - - Home equity loans - 82 Mortgage-backed securities TOTAL $ 1 Represents corporate debentures guaranteed by the FDIC under the TLGP. 2 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 18 for transactions with other FHLBanks. 4 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. 13 As of September 30, 2012 and December 31, 2011, 52.8 percent and 34.8 percent, respectively, of the FHLBank’s fixed rate trading securities were swapped to a floating rate. All of the swapped securities are non-MBS GSE obligations. Additionally, the FHLBank’s variable rate MBS/collateralized mortgage obligations (CMO), which have embedded caps, are hedged using interest rate caps. The amortized cost of the FHLBank’s MBS/asset-backed securities (ABS) included credit losses, OTTI-related accretion adjustments and purchase premiums and discounts netting to discount amounts of $11,609,000 and $13,134,000 as of September 30, 2012 and December 31, 2011, respectively. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of September 30, 2012. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ - $ - $ Non-mortgage-backed securities - - Mortgage-backed securities: Government-sponsored enterprise residential1 Private-label mortgage-backed securities: Residential loans 49 Home equity loans - - 16 16 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of December 31, 2011. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ Non-mortgage-backed securities Mortgage-backed securities: Government-sponsored enterprise residential1 96 Private-label mortgage-backed securities: Residential loans Home equity loans - - 82 82 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 14 Redemption Terms:The amortized cost, carrying value and fair values of held-to-maturity securities by contractual maturity as of September 30, 2012 and December 31, 2011 are shown in the following table (in thousands). Expected maturities of certain securities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment fees. 09/30/2012 12/31/2011 Amortized Cost Carrying Value Fair Value Amortized Cost Carrying Value Fair Value Non-mortgage-backed securities: Due in one year or less $ - $ - $ - $ - $ - $ - Due after one year through five years - Due after five years through 10 years Due after 10 years Non-mortgage-backed securities Mortgage-backed securities TOTAL $ Interest Rate Payment Terms: The following table details interest rate payment terms for the amortized cost of held-to-maturity securities as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Non-mortgage-backed securities: Fixed rate $ $ Variable rate Non-mortgage-backed securities Mortgage-backed securities: Pass-through securities: Fixed rate Variable rate Collateralized mortgage obligations: Fixed rate Variable rate Mortgage-backed securities TOTAL $ $ Gains and Losses: Net gains (losses) on trading securities during the three- and nine-month periods ended September 30, 2012 and 2011 were as follows (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Net unrealized gains (losses) on trading securities held as of September 30, 2012 $ Net unrealized and realized gains (losses) on trading securities sold or matured prior to September 30, 2012 NET GAIN (LOSS) ON TRADING SECURITIES $ Other-than-temporary Impairment: The FHLBank evaluates its individual held-to-maturity investment securities holdings in an unrealized loss position for other-than-temporary impairment (OTTI) at least quarterly, or more frequently if events or changes in circumstances indicate that these investments may be other-than-temporarily impaired. As part of this process, if the fair value of a security is less than its amortized cost basis, the FHLBank considers its intent to sell the debt security and whether it is more likely than not that it will be required to sell the debt security before its anticipated recovery. If either of these conditions is met, the FHLBank recognizes an OTTI charge in earnings equal to the entire difference between the debt security’s amortized cost and its fair value as of the balance sheet date. For securities in unrealized loss positions that meet neither of these conditions, the FHLBank performs an analysis to determine if any of these securities are other-than-temporarily impaired. For state and local housing agency obligations, the FHLBank has determined that, as of September 30, 2012, all of the gross unrealized losses on these bonds are temporary because the strength of the underlying collateral and credit enhancements was sufficient to protect the FHLBank from losses based on current expectations. For Agency MBS, the FHLBank determined that the strength of the issuers’ guarantees through direct obligations or support from the U.S. government is sufficient to protect the FHLBank from losses based on current expectations. As a result, the FHLBank has determined that, as of September 30, 2012, all of the gross unrealized losses on its Agency MBS are temporary. 15 The FHLBanks’ OTTI Governance Committee, which is comprised of representation from all 12 FHLBanks, has responsibility for reviewing and approving the key modeling assumptions, inputs and methodologies to be used by the FHLBanks to generate cash flow projections used in analyzing credit losses and determining OTTI for private-label MBS/ABS. To support consistency among the FHLBanks, FHLBank Topeka completed its OTTI analysis primarily based upon cash flow analysis prepared by FHLBank of San Francisco on behalf of FHLBank Topeka using key modeling assumptions provided by the FHLBanks’ OTTI Governance Committee for the majority of its private-label residential MBS and home equity loan ABS. Certain private-label MBS backed by multi-family and commercial real estate loans, home equity lines of credit and manufactured housing loans were outside of the scope of the OTTI Governance Committee and were analyzed for OTTI by the FHLBank utilizing other methodologies. An OTTI cash flow analysis is run by FHLBank of San Francisco for each of the FHLBank’s remaining private-label MBS/ABS using the FHLBank System’s common platform and agreed-upon assumptions. For certain private-label MBS/ABS where underlying collateral data is not available, alternative procedures as determined by each FHLBank are used to assess these securities for OTTI. The evaluation includes estimating projected cash flows that are likely to be collected based on assessments of all available information about each individual security, including the structure of the security and certain assumptions as determined by the FHLBanks’ OTTI Governance Committee such as the remaining payment terms for the security, prepayment speeds, default rates, loss severity on the collateral supporting the FHLBank’s security based on underlying loan-level borrower and loan characteristics, expected housing price changes, and interest rate assumptions, to determine whether the FHLBank will recover the entire amortized cost basis of the security. In performing a detailed cash flow analysis, the FHLBank identifies the best estimate of the cash flows expected to be collected. If this estimate results in a present value of expected cash flows (discounted at the security’s effective yield) that is less than the amortized cost basis of a security (that is, a credit loss exists), an OTTI is considered to have occurred. To assess whether the entire amortized cost basis of securities will be recovered, the FHLBank of San Francisco, on behalf of the FHLBank, performed a cash flow analysis using two third-party models. The first third-party model considers borrower characteristics and the particular attributes of the loans underlying the FHLBank’s securities, in conjunction with assumptions about future changes in home prices and interest rates, to project prepayments, defaults and loss severities. A significant input to the first model is the forecast of future housing price changes for the relevant states and core based statistical areas (CBSAs), which are based upon an assessment of the individual housing markets. CBSA refers collectively to metropolitan and micropolitan statistical areas as defined by the United States Office of Management and Budget; as currently defined, a CBSA must contain at least one urban area of 10,000 or more people. The FHLBank’s housing price forecast assumed current-to-trough home price declines ranging from 0 percent (for those housing markets that are believed to have reached the trough) to 4 percent. For those markets where further home price declines are anticipated, the declines were projected to occur over the three- to nine-month period beginning July 1, 2012. For the vast majority of markets where further home price declines are anticipated, the declines were projected to range from 1 percent to 2 percent over the 3-month period beginning July 1, 2012.From the trough, home prices were projected to recover using one of five different recovery paths that vary by housing market. The following table presents projected home price recovery by months as of September 30, 2012: Recovery Range of Annualized Rates Months Low High 1 - 6 - % % 7 - 18 - 19 - 24 25 - 30 31 - 42 43 - 66 Thereafter The month-by-month projections of future loan performance derived from the first model, which reflect projected prepayments, defaults and loss severities, are then input into a second model that allocates the projected loan level cash flows and losses to the various security classes in the securitization structure in accordance with its prescribed cash flow and loss allocation rules. In a securitization in which the credit enhancement for the senior securities is derived from the presence of subordinate securities, losses are generally allocated first to the subordinate securities until their principal balances are reduced to zero. The projected cash flows are based on a number of assumptions and expectations, and the results of these models can vary significantly with changes in assumptions and expectations. The scenario of cash flows determined based on model approach reflects a best estimate scenario and includes a base case current-to-trough housing price forecast and a base case housing price recovery path. As a result of these security-level evaluations, the projected cash flows as of September 30, 2012 on 16 private-label MBS/ABS indicated that the FHLBank would not receive all principal and interest payments throughout the remaining lives of these securities. On seven additional securities, the evaluation resulted in additional credit losses recognized in earnings because the present value of the expected cash flows was less than the amortized cost. An additional nine securities that had been previously identified as other-than-temporarily impaired have had improvements in their cash flows such that neither principal nor interest shortfalls are currently projected. Consequently, the FHLBank expects to recover the entire amortized cost of these securities and to amortize the entire OTTI balance through to maturity. The OTTI amount related to non-credit losses represents the difference between the current fair value of the security and the present value of the FHLBank’s best estimate of the cash flows expected to be collected, which is calculated as described previously. The OTTI amount recognized in OCI is accreted to the carrying value of the security on a prospective basis over the remaining life of the security. That accretion increases the carrying value of the security and continues until the security is sold or matures, or there is an additional OTTI that is recognized in earnings. The FHLBank does not intend to sell any of these securities, nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis of each OTTI security. 16 For those securities for which an OTTI was determined to have occurred as of September 30, 2012 (that is, securities for which the FHLBank determined that it was more likely than not that the amortized cost basis would not be recovered), the following tables present a summary of the significant inputs used to measure the amount of credit loss recognized in earnings during this period as well as related current credit enhancement. Credit enhancement is defined as the percentage of subordinated tranches and over-collateralization, if any, in a security structure that will generally absorb losses before the FHLBank will experience a loss on the security. The calculated averages represent the dollar-weighted averages of all the private-label MBS/ABS investments in each category shown.Private-label MBS/ABS are classified as prime, Alt-A and subprime based on the originator’s classification at the time of origination or based on classification by a Nationally Recognized Statistical Rating Organization (NRSRO) upon issuance of the MBS. Private-label residential MBS Significant Inputs Current Credit Prepayment Rates Default Rates Loss Severities Enhancements % Rates/ % Rates/ % Rates/ % Rates/ Year of Weighted Range Weighted Range Weighted Range Weighted Range Securitization Average Low High Average Low High Average Low High Average Low High Prime: 2004 and prior % Total Prime Alt-A: 2004 and prior Total Alt-A TOTAL % Home Equity Loan ABS Significant Inputs Current Credit Prepayment Rates Default Rates Loss Severities Enhancements % Rates/ % Rates/ % Rates/ % Rates/ Year of Weighted Range Weighted Range Weighted Range Weighted Range Securitization Average Low High Average Low High Average Low High Average Low High Subprime: 2004 and prior % - % % For the 13 private-label securities on which credit-related OTTI charges were recognized in the Statements of Income during the three-month period ended September 30, 2012, the FHLBank’s reported balances as of September 30, 2012 are as follows (in thousands): Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime 49 TOTAL $ For the 32 private-label securities identified as other-than-temporarily impaired, the FHLBank’s reported balances as of September 30, 2012 are as follows (in thousands): Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime TOTAL $ 17 The FHLBank recognized OTTI on its held-to-maturity securities portfolio for the three-month periods ended September 30, 2012 and 2011 based on the FHLBank’s impairment analysis of its investment portfolio, as follows (in thousands): Three-month Period Ended 09/30/2012 09/30/2011 OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses Private-label residential MBS: Prime $ 72 $ $ 13 $ $ $ Alt-A - Total private-label residential MBS 13 Home equity loan ABS: Subprime 19 - - TOTAL $ $ $ 13 $ $ $ The FHLBank recognized OTTI on its held-to-maturity securities portfolio for the nine-month periods ended September 30, 2012 and 2011 based on the FHLBank’s impairment analysis of its investment portfolio, as follows (in thousands): Nine-month Period Ended 09/30/2012 09/30/2011 OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loan ABS: Subprime 96 - - TOTAL $ The following table presents a roll-forward of OTTI activity for the three- and nine-month periods ended September 30, 2012 and 2011 related to credit losses recognized in earnings (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Balance, beginning of period $ Additional charge on securities for which OTTI was not previously recognized1 1 Additional charge on securities for which OTTI was previously recognized1 Realized principal losses on securities paid down during the period - - Amortization of credit component of OTTI2 Balance, end of period $ 1 For the three-month periods ended September 30, 2012 and 2011, securities previously impaired represent all securities that were impaired prior to July 1, 2012 and 2011, respectively. For the nine-month periods ended September 30, 2012 and 2011, securities previously impaired represent all securities that were impaired prior to January 1, 2012 and 2011, respectively. 2 The FHLBank amortizes the credit component based on estimated cash flows prospectively up to the amount of expected principal to be recovered. The discounted cash flows will move from the discounted loss value to the ultimate principal to be written off at the projected date of loss. If the expected cash flows improve, the amount of expected loss decreases which causes a corresponding decrease in the calculated amortization. Based on the level of improvement in the cash flows, the amortization could become a positive adjustment to income. Although there has been improvement in the fair value of the FHLBank’s held-to-maturity securities portfolio during 2012, the fair value of a portion of this portfolio remains below the amortized cost of the securities due to interest rate volatility, illiquidity in the marketplace and credit deterioration in the U.S. mortgage markets since early 2008. However, the decline in fair value of these securities is considered temporary as the FHLBank expects to recover the entire amortized cost basis on the remaining held-to-maturity securities in unrecognized loss positions and neither intends to sell these securities nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis. 18 NOTE 4 – ADVANCES General Terms: The FHLBank offers a wide range of fixed and variable rate advance products with different maturities, interest rates, payment characteristics and optionality. Fixed rate advances generally have maturities ranging from 3 days to 15 years. Variable rate advances generally have maturities ranging from overnight to 15 years, where the interest rates reset periodically at a fixed spread to the London Interbank Offered Rate (LIBOR) or other specified index. As of September 30, 2012 and December 31, 2011, the FHLBank had advances outstanding at interest rates ranging from 0.12 percent to 8.01 percent and 0 percent (AHP advances) to 8.01 percent, respectively. The following table presents advances summarized by year of contractual maturity as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The FHLBank’s advances outstanding include advances that contain call options that may be exercised with or without prepayment fees at the borrower’s discretion on specific dates (call dates) before the stated advance maturities (callable advances). In exchange for receiving the right to call the advance on a predetermined call schedule, the borrower may pay a higher fixed rate for the advance relative to an equivalent maturity, non-callable, fixed rate advance. The borrower normally exercises its call options on these advances when interest rates decline (fixed rate advances) or spreads change (adjustable rate advances). The FHLBank’s advances as of September 30, 2012 and December 31, 2011 include callable advances totaling $6,389,308,000 and $5,864,707,000, respectively. Of these callable advances, there were $6,260,622,000 and $5,811,473,000 of variable rate advances as of September 30, 2012 and December 31, 2011, respectively. Convertible advances allow the FHLBank to convert an advance from one interest payment term structure to another. When issuing convertible advances, the FHLBank may purchase put options from a member that allow the FHLBank to convert the fixed rate advance to a variable rate advance at the current market rate or another structure after an agreed-upon lockout period. A convertible advance carries a lower interest rate than a comparable-maturity fixed rate advance without the conversion feature. As of September 30, 2012 and December 31, 2011, the FHLBank had convertible advances outstanding totaling $2,297,742,000 and $2,693,292,000, respectively. The following table presents advances summarized by contractual maturity or next call date (for callable advances) and by contractual maturity or next conversion date (for convertible advances) as of September 30, 2012 and December 31, 2011 (in thousands): Year of Contractual Maturity or Next Call Date Year of Contractual Maturity or Next Conversion Date Redemption Term 09/30/2012 12/31/2011 09/30/2012 12/31/2011 Due in one year or less $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ 19 Interest Rate Payment Terms: The following table details additional interest rate payment terms for advances as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Fixed rate: Due in one year or less $ $ Due after one year Total fixed rate Variable rate: Due in one year or less Due after one year Total variable rate TOTAL PAR VALUE $ $ As of September 30, 2012 and December 31, 2011, 63.9 percent and 66.0 percent, respectively, of the FHLBank’s fixed rate advances were swapped to a floating rate. NOTE 5– MORTGAGE LOANS The MPF Program involves the FHLBank investing in mortgage loans, which are either funded by the FHLBank through or purchased from its participating members. These mortgage loans are government-insured or guaranteed (by the Federal Housing Administration (FHA), the Department of Veterans Affairs (VA), the Rural Housing Service of the Department of Agriculture (RHS) and/or the Department of Housing and Urban Development (HUD)) loans and conventional residential loans credit-enhanced by participating financial institutions (PFI). Depending upon a member’s product selection, the servicing rights can be retained or sold by the participating member. The FHLBank does not buy or own any mortgage servicing rights. Mortgage Loans Held for Sale: On December 31, 2010, the FHLBank transferred mortgage loans held for portfolio to held for sale based on its intent to sell specifically identified mortgage loans. All of these loans were classified as conventional mortgage loans. On May 6, 2011, all mortgage loans held for sale were sold at a net gain, which is included in Other Income (Loss) on the Statements of Income. Following are details of the sale (in thousands): Nine-month Period Ended 09/30/2011 Net proceeds $ Cost basis NET REALIZED GAIN (LOSS) ON SALE OF MORTGAGE LOANS HELD FOR SALE $ Mortgage Loans Held for Portfolio: The following table presents information as of September 30, 2012 and December 31, 2011 on mortgage loans held for portfolio (in thousands): 09/30/2012 12/31/2011 Real estate: Fixed rate, medium-term1, single-family mortgages $ $ Fixed rate, long-term, single-family mortgages Total unpaid principal balance Premiums Discounts Deferred loan costs, net Other deferred fees Hedging adjustments2 Total before Allowance for Credit Losses on Mortgage Loans Allowance for Credit Losses on Mortgage Loans MORTGAGE LOANS HELD FOR PORTFOLIO, NET $ $ 1 Medium-term defined as a term of 15 years or less. 2 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The following table presents information as of September 30, 2012 and December 31, 2011 on the outstanding unpaid principal balance (UPB) of mortgage loans held for portfolio (in thousands): 09/30/2012 12/31/2011 Conventional loans $ $ Government-guaranteed or insured loans TOTAL UNPAID PRINCIPAL BALANCE $ $ 20 NOTE 6 – ALLOWANCE FOR CREDIT LOSSES The FHLBank has established an allowance methodology for each of its portfolio segments: credit products (advances, letters of credit and other extensions of credit to borrowers); government mortgage loans held for portfolio; conventional mortgage loans held for portfolio; and the direct financing lease receivable. Credit products: The FHLBank manages its credit exposure to credit products through an integrated approach that generally provides for a credit limit to be established for each borrower, includes an ongoing review of each borrower’s financial condition and is coupled with conservative collateral/lending policies to limit risk of loss while balancing borrowers’ needs for a reliable source of funding. In addition, the FHLBank lends to its members in accordance with Federal statutes and Finance Agency regulations. Specifically, the FHLBank complies with the Federal Home Loan Bank Act of 1932, as amended (Bank Act), which requires the FHLBank to obtain sufficient collateral to fully secure credit products. The estimated value of the collateral required to secure each member’s credit products is calculated by applying collateral discounts, or haircuts, to the par value or market value of the collateral. The FHLBank accepts certain investment securities, residential mortgage loans, deposits, and other real estate related assets as collateral. In addition, community financial institutions are eligible to utilize expanded statutory collateral provisions for small business loans, agriculture loans and community development loans. The FHLBank’s capital stock owned by borrowing members is held by the FHLBank as further collateral security for all indebtedness of the member to the FHLBank. Collateral arrangements may vary depending upon borrower credit quality, financial condition and performance; borrowing capacity; and overall credit exposure to the borrower. The FHLBank can call for additional or substitute collateral to protect its security interest. The FHLBank’s management believes that these policies effectively manage the FHLBank’s credit risk from credit products. Based upon the financial condition of the member, the FHLBank either allows a member to retain physical possession of the collateral assigned to it, or requires the member to specifically assign or place physical possession of the collateral with the FHLBank or its safekeeping agent. The FHLBank perfects its security interest in all pledged collateral. The Bank Act affords any security interest granted to the FHLBank by a member priority over the claims or rights of any other party except for claims or rights of a third party that would be entitled to priority under otherwise applicable law and are held by a bona fide purchaser for value or by a secured party holding a prior perfected security interest. Using a risk-based approach and taking into consideration each borrower’s financial strength, the FHLBank considers the type and level of collateral to be the primary indicator of credit quality on its credit products. As of September 30, 2012 and December 31, 2011, the FHLBank had rights to collateral on a member-by-member basis with an estimated value in excess of its outstanding extensions of credit. The FHLBank continues to evaluate and make changes to its collateral guidelines, as necessary, based on current market conditions. As of September 30, 2012 and December 31, 2011, the FHLBank did not have any advances that were past due, on nonaccrual status or considered impaired. In addition, there have been no troubled debt restructurings related to credit products during the three- and nine-month periods ended September 30, 2012 and 2011. Based upon the collateral held as security, its credit extension and collateral policies, management’s credit analysis and the repayment history on credit products, the FHLBank has not recorded any allowance for credit losses on credit products. As of September 30, 2012 and December 31, 2011, no liability to reflect an allowance for credit losses for off-balance sheet credit exposures was recorded. For additional information on the FHLBank’s off-balance sheet credit exposure see Note 16. Government Mortgage Loans Held For Portfolio: The FHLBank invests in government-guaranteed or insured (by FHA, VA, RHA and/or HUD) fixed rate mortgage loans secured by one-to-four family residential properties. The servicer provides and maintains insurance or a guaranty from the applicable government agency. The servicer is responsible for compliance with all government agency requirements and for obtaining the benefit of the applicable insurance or guaranty with respect to defaulted government mortgage loans. Any losses on such loans that are not recovered from the issuer or guarantor are absorbed by the servicers. Therefore, the FHLBank only has credit risk for these loans if the servicer fails to pay for losses not covered by FHA or HUD insurance, or VA or RHS guarantees. In this regard, based on the FHLBank’s assessment of its servicers, the FHLBank has not established an allowance for credit losses on government mortgage loans. Further, due to the government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met, none of these mortgage loans have been placed on non-accrual status. Conventional Mortgage Loans Held For Portfolio: The allowances for conventional loans are determined by performing migration analysis to determine the probability of default and loss severity rates. This is done through analyses that include consideration of various data observations such as past performance, current performance, loan portfolio characteristics, collateral-related characteristics, industry data and prevailing economic conditions. The measurement of the allowance for loan losses may consist of: (1) reviewing all residential mortgage loans at the individual master commitment level; (2) reviewing specifically identified collateral-dependent loans for impairment; (3)reviewing homogeneous pools of residential mortgage loans; and/or (4)estimating credit losses in the remaining portfolio. The FHLBank’s management of credit risk in the MPF Program involves several layers of loss protection that are defined in agreements among the FHLBank and its PFIs. The availability of loss protection may differ slightly among MPF products. The FHLBank’s loss protection consists of the following loss layers, in order of priority: § Homeowner Equity. § Primary Mortgage Insurance (PMI). PMI is on all loans with homeowner equity of less than 20 percent of the original purchase price or appraised value. § First Loss Account (FLA). The FLA functions as a tracking mechanism for determining the FHLBank’s potential loss exposure under each master commitment prior to the PFI’s credit enhancement obligation (CE obligation). If the FHLBank experiences losses in a master commitment, these losses will either be: (1) recovered through the withholding of future performance-based credit enhancement fees (CE fees) from the PFI; or (2) absorbed by the FHLBank. As of September 30, 2012 and December 31, 2011, the FHLBank’s exposure under the FLA was $28,781,000 and $23,792,000, respectively. § CE Obligation. PFIs have a CE obligation to absorb losses in excess of the FLA in order to limit the FHLBank’s loss exposure to that of an investor in an MBS that is rated the equivalent of double-A by an NRSRO. PFIs must either fully collateralize their CE obligation with assets considered acceptable by the FHLBank’s Member Products Policy (MPP) or purchase supplemental mortgage insurance (SMI) from mortgage insurers. Any incurred losses that would be absorbed by the CE obligation are not reserved as part of the FHLBank’s allowance for loan losses. Accordingly, the calculated allowance was reduced by $2,196,000 and $804,000 as of September 30, 2012 and December 31, 2011, respectively, for the amount in excess of the FLA to be covered by PFIs’ CE obligations. As of September 30, 2012 and December 31, 2011, CE obligations available to cover losses in excess of the FLA were $280,135,000 and $213,972,000, respectively. 21 The FHLBank pays the participating member a fee, a portion of which may be based on the credit performance of the mortgage loans, in exchange for absorbing the CE obligation loss layer up to an agreed-upon amount. Performance-based fees may be withheld to cover losses allocated to the FHLBank. The FHLBank records CE fees paid to the participating members as a reduction to mortgage interest income. The following table presents net CE fees paid to participating members for the three- and nine-month periods ended September 30, 2012 and 2011 (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Gross CE fees paid to PFIs $ Performance-based CE fees recovered from PFIs Net CE fees paid $ Mortgage Loans Evaluated at the Individual Master Commitment Level:The credit risk analysis of all conventional loans is performed at the individual master commitment level to properly determine the credit enhancements available to recover losses on mortgage loans under each individual master commitment. Collectively Evaluated Mortgage Loans: The credit risk analysis of conventional loans evaluated collectively for impairment considers loan pool specific attribute data, applies estimated loss severities and incorporates the credit enhancements of the mortgage loan programs in order to determine the FHLBank’s best estimate of probable incurred losses. Migration analysis is a methodology for determining, through the FHLBank’s experience over a historical period, the rate of default on pools of similar loans. The FHLBank applies migration analysis to loans based on the following categories: (1) loans in foreclosure; (2) nonaccrual loans; (3) delinquent loans; and (4) all other remaining loans. The FHLBank then estimates how many loans in these categories may migrate to a realized loss position and applies a loss severity factor to estimate losses incurred as of the Statement of Condition date. Individually Evaluated Mortgage Loans:Certain conventional mortgage loans, primarily impaired mortgage loans that are considered collateral-dependent, may be specifically identified for purposes of calculating the allowance for credit losses. A mortgage loan is considered collateral-dependent if repayment is only expected to be provided by the sale of the underlying property, that is, if it is considered likely that the borrower will default and there is no CE obligation from a PFI to offset losses under the master commitment. The estimated credit losses on impaired collateral-dependent loans may be separately determined because sufficient information exists to make a reasonable estimate of the inherent loss for such loans on an individual loan basis. The FHLBank applies an appropriate loss severity rate, which is used to estimate the fair value of the collateral. The resulting incurred loss is equal to the difference between the carrying value of the loan and the estimated fair value of the collateral less estimated selling costs. Charge-off Policy: The FHLBank evaluates whether to record a charge-off on a conventional mortgage loan upon the occurrence of a confirming event. Confirming events include, but are not limited to, the occurrence of foreclosure or notification of a claim against any of the credit enhancements. A charge-off is recorded if the recorded investment in the loan will not be recovered. Direct Financing Lease Receivable: The FHLBank has a recorded investment in a direct financing lease receivable with a member for a building complex and property. Under the office complex agreement, the FHLBank has all rights and remedies under the lease agreement as well as all rights and remedies available under the member’s Advance, Pledge and Security Agreement. Consequently, the FHLBank can apply any excess collateral securing credit products to any shortfall in the leasing arrangement. Rollforward of Allowance for Credit Losses: As of September 30, 2012, the FHLBank determined that an allowance for credit losses was only necessary on conventional mortgage loans held for portfolio. The following table presents a roll-forward of the allowance for credit losses for the three- and nine-month periods ended September 30, 2012 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of September 30, 2012 (in thousands): Conventional Loans Government Loans Credit Products Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Balance, beginning of nine-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of nine-month period $ $ - $ - $ - $ Allowance for Credit Losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment1, end of period: Individually evaluated for impairment2 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedge adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 2 No financing receivables individually evaluated for impairment were determined to be impaired. 22 The following table presents a roll-forward of the allowance for credit losses for the three- and nine-month periods ended September 30, 2011 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of September 30, 2011 (in thousands): Conventional Loans Government Loans Credit Products Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Balance, beginning of nine-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of nine-month period $ $ - $ - $ - $ Allowance for Credit Losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment1, end of period: Individually evaluated for impairment2 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedge adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 2 No financing receivables individually evaluated for impairment were determined to be impaired. Credit Quality Indicators: The FHLBank’s key credit quality indicators include the migration of: (1) past due loans; (2) non-accrual loans; (3) loans in process of foreclosure; and (4) impaired loans, all of which are used either on an individual or pool basis to determine the allowance for credit losses. Non-accrual Loans: The FHLBank places a conventional mortgage loan on non-accrual status if it is determined that either: (1) the collection of interest or principal is doubtful; or (2) interest or principal is past due for 90 days or more, except when the loan is well-secured and in the process of collection (e.g., through credit enhancements). For those mortgage loans placed on non-accrual status, accrued but uncollected interest is reversed against interest income. The FHLBank records cash payments received on non-accrual loans first as interest income and then as a reduction of principal as specified in the contractual agreement, unless the collection of the remaining principal amount due is considered doubtful. If the collection of the remaining principal amount due is considered doubtful then cash payments received would be applied first solely to principal until the remaining principal amount due is expected to be collected and then as a recovery of any charge-off, if applicable, followed by recording interest income. A loan on non-accrual status may be restored to accrual when: (1) none of its contractual principal and interest is due and unpaid, and the FHLBank expects repayment of the remaining contractual principal and interest; or (2) it otherwise becomes well secured and in the process of collection. The following table summarizes the delinquency aging and key credit quality indicators for all of the FHLBank’sportfolio segments as of September 30, 2012 (dollar amounts in thousands): Conventional Loans Government Loans Credit Products Direct Financing Lease Receivable Total Recorded investment1: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total past due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above2 $ $ $ - $ - $ Serious delinquency rate3 % % - % - % % Past due 90 days or more and still accruing interest $ - $ $ - $ - $ Loans on non-accrual status4 $ $ - $ - $ - $ 1 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 2 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 3 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 4 Loans on non-accrual status include $842,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. 23 The following table summarizes the key credit quality indicators for the FHLBank’s mortgage loans as of December 31, 2011 (dollar amounts in thousands): Conventional Loans Government Loans Credit Products Direct Financing Lease Receivable Total Recorded investment1: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total past due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above2 $ $ $ - $ - $ Serious delinquency rate3 % % - % - % % Past due 90 days or more and still accruing interest $ - $ $ - $ - $ Loans on non-accrual status4 $ $ - $ - $ - $ 1 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 2 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 3 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 4 Loans on non-accrual status include $496,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. The FHLBank had $4,136,000 and $4,489,000 classified as real estate owned recorded in other assets as of September 30, 2012 and December 31, 2011, respectively. NOTE 7 – DERIVATIVES AND HEDGING ACTIVITIES Nature of Business Activity: The FHLBank is exposed to interest rate risk primarily from the effect of interest rate changes on its interest-earning assets and its funding sources that finance these assets. The goal of the FHLBank’s interest-rate risk management strategy is not to eliminate interest-rate risk, but to manage it within appropriate limits. To mitigate the risk of loss, the FHLBank has established policies and procedures, which include guidelines on the amount of exposure to interest rate changes it is willing to accept. In addition, the FHLBank monitors the risk to its revenue, net interest margin and average maturity of interest-earning assets and funding sources. Consistent with Finance Agency regulation, the FHLBank enters into derivatives only to: (1) reduce the interest rate risk exposures inherent in otherwise unhedged assets and funding positions; (2) achieve risk management objectives; and (3) act as an intermediary between its members and counterparties. Finance Agency regulation and the FHLBank’s Risk Management Policy (RMP) prohibit trading in or the speculative use of these derivative instruments and limit credit risk arising from these instruments. The use of derivatives is an integral part of the FHLBank’s financial management strategy. Common ways in which the FHLBank uses derivatives are to: § Reduce funding costs by combining an interest rate swap with a consolidated obligation because the cost of a combined funding structure can be lower than the cost of a comparable consolidated obligation; § Reduce the interest rate sensitivity and repricing gaps of assets and liabilities; § Preserve a favorable interest rate spread between the yield of an asset (e.g., an advance) and the cost of the related liability (e.g., the consolidated obligation used to fund the advance). Without the use of derivatives, this interest rate spread could be reduced or eliminated when a change in the interest rate on the advance does not match a change in the interest rate on the consolidated obligation; § Mitigate the adverse earnings effects of the shortening or extension of certain assets (e.g., advances or mortgage assets) and liabilities; § Manage embedded options in assets and liabilities; and § Manage its overall asset-liability management. Application of Derivatives:Derivative financial instruments may be used by the FHLBank as follows: § As a fair value or cash flow hedge of an associated financial instrument, a firm commitment or an anticipated transaction; § As an economic hedge to manage certain defined risks in the course of its balance sheet. These hedges are primarily used to manage mismatches between the coupon features of its assets and liabilities. For example, the FHLBank may use derivatives in its overall interest rate risk management activities to adjust the interest rate sensitivity of consolidated obligations to approximate more closely the interest rate sensitivity of its assets (both advances and investments), and/or to adjust the interest rate sensitivity of advances or investments to approximate more closely the interest rate sensitivity of its liabilities; and § As an intermediary hedge to meet the asset/liability management needs of its members. The FHLBank acts as an intermediary by entering into derivatives with its members and offsetting derivatives with other counterparties. This intermediation grants smaller members indirect access to the derivatives market. The derivatives used in intermediary activities do not receive hedge accounting treatment and are separately marked-to-market through earnings. The net result of the accounting for these derivatives does not significantly affect the operating results of the FHLBank. Derivative financial instruments are used by the FHLBank when they are considered to be the most cost-effective alternative to achieve the FHLBank’s financial and risk management objectives. The FHLBank reevaluates its hedging strategies from time to time and may change the hedging techniques it uses or adopt new strategies. 24 The FHLBank transacts a significant portion of its derivatives with major banks and primary broker/dealers. Some of these banks and broker/dealers or their affiliates buy, sell and distribute consolidated obligations. No single entity dominates the FHLBank’s derivatives business. The FHLBank is not a derivatives dealer and thus does not trade derivatives for short-term profit. Types of Derivatives: The FHLBank commonly enters into interest rate swaps (including callable and putable swaps), swaptions, and interest rate cap and floor agreements (collectively, derivatives) to reduce funding costs and to manage its exposure to interest rate risks inherent in the normal course of business. These instruments are recorded at fair value and reported in derivative assets or derivative liabilities on the Statements of Condition. Premiums paid at acquisition are accounted for as the basis of the derivative at inception of the hedge. Types of Hedged Items: At the inception of every hedge transaction, the FHLBank documents all hedging relationships between derivatives designated as hedging instruments and the hedged items, its risk management objectives and strategies for undertaking various hedge transactions, and its method of assessing effectiveness. This process includes linking all derivatives that are designated as fair value or cash flow hedges to: (1) assets and/or liabilities on the Statements of Condition; (2) firm commitments; or (3) forecasted transactions. The FHLBank formally assesses (both at the hedge’s inception and at least quarterly on an ongoing basis) whether the derivatives that are used have been effective in offsetting changes in the fair value or cash flows of hedged items and whether those derivatives may be expected to remain effective in future periods. The FHLBank typically uses regression analyses or similar statistical analyses to assess the effectiveness of its hedging relationships. The types of hedged items are: § Consolidated obligations; § Advances; § Mortgage loans; § Firm commitment strategies; § Investments; and § Anticipated debt issuance. Financial Statement Impact and Additional Financial Information: The notional amount in derivative contracts serves as a factor in determining periodic interest payments or cash flows received and paid. However, the notional amount of derivatives represents neither the actual amounts exchanged nor the overall exposure of the FHLBank to credit and market risk. The risks of derivatives can be measured meaningfully on a portfolio basis that takes into account the derivatives, the item being hedged and any offsets between the two. The FHLBank considers accrued interest receivables and payables and the legal right to offset derivative assets and liabilities by counterparty. Consequently, derivative assets and liabilities reported on the Statements of Condition include the net cash collateral and accrued interest from counterparties. Therefore, an individual derivative may be in an asset position (counterparty would owe the FHLBank the current fair value, which includes net accrued interest receivable or payable on the derivative, if the derivative was settled as of the Statement of Condition date) but when the derivative fair value and cash collateral fair value (includes accrued interest on the collateral) are netted by counterparty, the derivative may be recorded on the Statements of Condition as a derivative liability. Conversely, a derivative may be in a liability position (FHLBank would owe the counterparty the fair value if settled as of the Statement of Condition date) but may be recorded on the Statements of Condition as a derivative asset after netting. The following table represents outstanding notional balances and fair values (includes net accrued interest receivable or payable on the derivatives) of the derivatives outstanding by type of derivative and by hedge designation as of September 30, 2012 (in thousands): 09/30/2012 Gross Asset Positions Gross Liability Positions Net Derivative Assets Net Derivative Liabilities Notional Fair Value Notional Fair Value Notional Fair Value Notional Fair Value Fair value hedges: Interest rate swaps $ Interest rate caps/floors - - Total fair value hedges Economic hedges: Interest rate swaps Interest rate caps/floors Mortgage delivery commitments Total economic hedges TOTAL $ Total derivative fair value $ $ Fair value of cash collateral delivered to counterparties - Fair value of cash collateral received from counterparties - NET DERIVATIVE FAIR VALUE $ $ 25 The following table represents outstanding notional balances and fair values (includes net accrued interest receivable or payable on the derivatives) of the derivatives outstanding by type of derivative and by hedge designation as of December 31, 2011 (in thousands): 12/31/2011 Gross Asset Positions Gross Liability Positions Net Derivative Assets Net Derivative Liabilities Notional Fair Value Notional Fair Value Notional Fair Value Notional Fair Value Fair value hedges: Interest rate swaps $ Interest rate caps/floors - - Total fair value hedges Economic hedges: Interest rate swaps Interest rate caps/floors Mortgage delivery commitments - Total economic hedges TOTAL $ Total derivative fair value $ $ Fair value of cash collateral delivered to counterparties - Fair value of cash collateral received from counterparties1 NET DERIVATIVE FAIR VALUE $ $ 1 The FHLBank held cash with a fair value of $44,882,000 as collateral as of December 31, 2011. Exposure can change on a daily basis; and thus, there is often a short lag time between the date the exposure is identified, collateral is requested and when the collateral is actually received. Likewise, there is a lag time for excess collateral to be returned. Excess collateral held by the FHLBank as of December 31, 2011 resulted in positive exposure (fair value plus accrued interest) with one counterparty being recorded as a derivative liability. The following tables provide information regarding gains and losses on derivatives and hedging activities by type of hedge and type of derivative and gains and losses by hedged item for fair value hedges. For the three- and nine-month periods ended September 30, 2012 and 2011, the FHLBank recorded net gain (loss) on derivatives and hedging activities as follows (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Derivatives and hedge items in fair value hedging relationships: Interest rate swaps $ Interest rate caps/floors - - - Total net gain (loss) related to fair value hedge ineffectiveness Derivatives not designated as hedging instruments: Economic hedges: Interest rate swaps Interest rate caps/floors Net interest settlements Mortgage delivery commitments Intermediary transactions: Interest rate swaps Interest rate caps/floors - - - 11 Total net gain (loss) related to derivatives not designated as hedging instruments NET GAIN (LOSS) ON DERIVATIVES AND HEDGING ACTIVITIES $ 26 The FHLBank carries derivative instruments at fair value on its Statements of Condition. Any change in the fair value of derivatives designated under a fair value hedging relationship is recorded each period in current period earnings. Fair value hedge accounting allows for the offsetting fair value of the hedged risk in the hedged item to also be recorded in current period earnings. For the three-month periods ended September 30, 2012 and 2011, the FHLBank recorded net gain (loss) on derivatives and the related hedged items in fair value hedging relationships and the impact of those derivatives on the FHLBank’s net interest income as follows (in thousands): Three-month Period Ended 09/30/2012 09/30/2011 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Advances $ Consolidated obligation bonds Consolidated obligation discount notes - 58 1 25 TOTAL $ 1 The differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. For the nine-month periods ended September 30, 2012 and 2011, the FHLBank recorded net gain (loss) on derivatives and the related hedged items in fair value hedging relationships and the impact of those derivatives on the FHLBank’s net interest income as follows (in thousands): Nine-month Period Ended 09/30/2012 09/30/2011 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Advances $ Consolidated obligation bonds Consolidated obligation discount notes 12 TOTAL $ 1 The differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. There were no amounts for the three- and nine-month periods ended September 30, 2012 and 2011 that were reclassified into earnings as a result of the discontinuance of cash flow hedges because it became probable that the original forecasted transactions would not occur by the end of the originally specified time period or within a two-month period thereafter. As of September 30, 2012, no amounts relating to hedging activities remain in AOCI. Managing Credit Risk on Derivatives: The FHLBank is subject to credit risk due to nonperformance by counterparties to the derivative agreements. The degree of counterparty risk on derivative agreements depends on the extent to which master netting arrangements are included in such contracts to mitigate the risk. The FHLBank manages counterparty credit risk through credit analyses, collateral requirements and adherence to the requirements set forth in its RMP. The FHLBank requires collateral agreements on all derivatives that establish collateral delivery thresholds. Additionally, collateral related to derivatives with member institutions includes collateral assigned to the FHLBank, as evidenced by a written security agreement and held by the member institution for the benefit of the FHLBank. Based on credit analyses and collateral requirements, FHLBank management does not anticipate any credit losses on its derivative agreements. The maximum credit risk applicable to a single counterparty was $30,768,000 and $30,135,000 as of September 30, 2012 and December 31, 2011, respectively. The counterparty was the same each period. 27 The following table presents credit risk exposure on derivative instruments as of September 30, 2012 and December 31, 2011, excluding circumstances where the FHLBank’s pledged collateral exceeds the FHLBank’s net position (in thousands): 09/30/2012 12/31/2011 Total net exposure at fair value1 $ $ Cash collateral held Net positive exposure after cash collateral Other collateral2 NET EXPOSURE AFTER COLLATERAL $ $ 1 Includes net accrued interest receivable of $26,753,000 and $3,700,000 as of September 30, 2012 and December 31, 2011, respectively. 2 Collateral held with respect to derivatives with members which represents either collateral physically held by or on behalf of the FHLBank or collateral assigned to the FHLBank as evidenced by a written security agreement and held by the member for the benefit of the FHLBank. Certain of the FHLBank’s derivative instruments contain provisions that require the FHLBank to post additional collateral with its counterparties if there is deterioration in the FHLBank’s credit rating. If the FHLBank’s credit rating is lowered by an NRSRO, the FHLBank would be required to deliver additional collateral on derivative instruments in net liability positions. The aggregate fair value of all derivative instruments with derivative counterparties containing credit-risk-related contingent features that were in a net derivative liability position as of September 30, 2012 and December 31, 2011 was $482,712,000 and $483,294,000, respectively, for which the FHLBank has posted collateral with a fair value of $362,744,000 and $343,706,000, respectively, in the normal course of business. If the FHLBank’s credit rating had been lowered one level (e.g., from double-A to single-A), the FHLBank would have been required to deliver an additional $93,010,000 and $112,037,000 of collateral to its derivative counterparties as of September 30, 2012 and December 31, 2011. NOTE 8 – DEPOSITS The FHLBank offers demand and overnight deposit programs to its members and to other qualifying non-members. In addition, the FHLBank offers short-term deposit programs to members. A member that services mortgage loans may deposit with the FHLBank funds collected in connection with the mortgage loans, pending disbursement of such funds to owners of the mortgage loans. The FHLBank classifies these items as “Non-interest-bearing other deposits.” The following table details the types of deposits held by the FHLBank as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Interest-bearing: Demand $ $ Overnight Term Total interest-bearing Non-interest-bearing: Demand Other Total non-interest-bearing TOTAL DEPOSITS $ $ NOTE 9 – CONSOLIDATED OBLIGATIONS Consolidated obligations consist of consolidated bonds and discount notes and, as provided by the Bank Act or Finance Agency regulation, are backed only by the financial resources of the FHLBanks. The FHLBanks jointly issue consolidated obligations with the Office of Finance acting as their agent. The Office of Finance tracks the amounts of debt issued on behalf of each FHLBank. In addition, the FHLBank separately tracks and records as a liability its specific portion of consolidated obligations for which it is the primary obligor. The FHLBank utilizes a debt issuance process to provide a scheduled monthly issuance of global bullet consolidated obligation bonds. As part of this process, management from each of the FHLBanks determine and communicate a firm commitment to the Office of Finance for an amount of scheduled global debt to be issued on its behalf. If the FHLBanks’ commitments do not meet the minimum debt issue size, the proceeds are allocated to all FHLBanks based on the larger of the FHLBank’s commitment or allocated proceeds based on the individual FHLBank’s regulatory capital to total system regulatory capital. If the FHLBanks’ commitments exceed the minimum debt issue size, the proceeds are allocated based on relative regulatory capital of the FHLBanks with the allocation limited to the lesser of the allocation amount or actual commitment amount. The Finance Agency and the U.S. Secretary of the Treasury have oversight over the issuance of FHLBank debt through the Office of Finance. The FHLBanks can, however, pass on any scheduled calendar slot and not issue any global bullet consolidated obligation bonds upon agreement of 8 of the 12 FHLBanks. Consolidated obligation bonds are issued primarily to raise intermediate- and long-term funds for the FHLBanks and are not subject to any statutory or regulatory limits as to maturities. Consolidated obligation discount notes, which are issued to raise short-term funds, are issued at less than their face amounts and redeemed at par when they mature. 28 Consolidated Obligation Bonds: The following table presents the FHLBank’s participation in consolidated obligation bonds outstanding as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Premium Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. Consolidated obligation bonds are issued with either fixed rate coupon or variable rate coupon payment terms. Variable rate coupon bonds use a variety of indices for interest rate resets including LIBOR, Treasury bills, Prime, Constant Maturity Treasuries (CMT) and Eleventh District Cost of Funds Index (COFI). In addition, to meet the specific needs of certain investors in consolidated obligation bonds, fixed rate and variable rate bonds may contain certain features that may result in complex coupon payment terms and call features. When the FHLBank issues such structured bonds that present interest rate or other risks that are unacceptable to the FHLBank, it will simultaneously enter into derivatives containing offsetting features that effectively alter the terms of the complex bonds to the equivalent of simple fixed rate coupon bonds or variable rate coupon bonds tied to indices such as those detailed above. The FHLBank’s participation in consolidated obligation bonds outstanding as of September 30, 2012 and December 31, 2011 includes callable bonds totaling $7,632,000,000 and $7,599,000,000, respectively. The FHLBank uses the unswapped callable bonds for financing its callable advances (Note 4), MBS (Note 3) and MPF mortgage loans (Note 5). Contemporaneous with a portion of its fixed rate callable bond issues, the FHLBank will also enter into interest rate swap agreements (in which the FHLBank generally pays a variable rate and receives a fixed rate) with call features that mirror the options in the callable bonds (a sold callable swap). The combined sold callable swap and callable debt transaction allows the FHLBank to obtain attractively priced variable rate financing. The following table summarizes the FHLBank’s participation in consolidated obligation bonds outstanding by year of maturity, or by the next call date for callable bonds as of September 30, 2012 and December 31, 2011 (in thousands): Year of Maturity or Next Call Date 09/30/2012 12/31/2011 Due in one year or less $ $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ $ The following table summarizes interest rate payment terms for consolidated obligation bonds as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Fixed rate $ $ Variable rate Step up Range bonds TOTAL PAR VALUE $ $ As of September 30, 2012 and December 31, 2011, 36.6 percent and 42.9 percent, respectively, of the FHLBank’s fixed rate consolidated bonds were swapped to a floating rate, and 85.0 percent and 72.3 percent, respectively, of the FHLBank’s variable rate consolidated bonds were swapped to a different variable rate index/spread. 29 Consolidated Discount Notes: Consolidated discount notes are issued to raise short-term funds. Consolidated discount notes are consolidated obligations with original maturities of up to one year. These consolidated discount notes are issued at less than their face amount and redeemed at par value when they mature. The following table summarizes the FHLBank’s participation in consolidated obligation discount notes, all of which are due within one year (in thousands): Book Value Par Value Weighted Average Interest Rate September 30, 2012 $ $ % December 31, 2011 $ $ % As of September 30, 2012 and December 31, 2011, 0.0 percent and 1.0 percent, respectively, of the FHLBank’s fixed rate consolidated discount notes were swapped to a floating rate. NOTE 10 – AFFORDABLE HOUSING PROGRAM The Bank Act, as amended by the Financial Institutions Reform, Recovery and Enforcement Act of 1989, requires each FHLBank to establish an AHP. As a part of its AHP, the FHLBank provides subsidies in the form of direct grants or below-market interest rate advances to members that use the funds to assist in the purchase, construction or rehabilitation of housing for very low-, low- and moderate-income households. By regulation, to fund the AHP, the 12 district FHLBanks as a group must annually set aside the greater of $100,000,000 or 10 percent of the current year’s net earnings after any assessment for REFCORP. For purposes of the AHP calculation, the term “net earnings” is defined as income before interest expense related to mandatorily redeemable capital stock and the assessment for AHP, but after the assessment to REFCORP. Prior to July 1, 2011, the AHP and REFCORP assessments were calculated simultaneously because of their interdependence on each other. The FHLBank accrues this expense monthly based on its net earnings. Calculation of the REFCORP assessment and satisfaction of that liability is discussed in Note 11. The amount set aside for AHP is charged to expense and recognized as a liability. As subsidies are provided through the disbursement of grants or issuance of subsidized advances, the AHP liability is reduced accordingly. If the FHLBank’s net earnings before AHP and REFCORP would ever be zero or less, the amount of AHP liability would generally be equal to zero. However, if the result of the aggregate 10 percent calculation described above is less than the $100,000,000 minimum for all 12 FHLBanks, then the Bank Act requires the shortfall to be allocated among the FHLBanks based on the ratio of each FHLBank’s income for the previous year. If an FHLBank determines that its required AHP contributions are exacerbating any financial instability of that FHLBank, it may apply to the Finance Agency for a temporary suspension of its AHP contributions. The FHLBank has never applied to the Finance Agency for a temporary suspension of its AHP contributions. The following table details the change in the AHP liability for the three- and nine-month periods ended September 30, 2012 and 2011 (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Appropriated and reserved AHP funds as of the beginning of the period $ AHP set aside based on current year income Direct grants disbursed Recaptured funds1 96 Appropriated and reserved AHP funds as of the end of the period $ 1 Recaptured funds are direct grants returned to the FHLBank in those instances where the commitments associated with the approved use of funds are not met andrepayment to the FHLBank is required by regulation. Recaptured funds are returned as a result of: (1) AHP-assisted homeowner’s transfer or sale of property within the five-year retention period that the assisted homeowner is required to occupy the property; (2) homeowner’s failure to acquire sufficient loan funding (funds previously approved and disbursed cannot be used); or (3) unused grants. 30 NOTE 11 – RESOLUTION FUNDING CORPORATION (REFCORP) On August 5, 2011, the Finance Agency certified that the FHLBanks had fully satisfied their REFCORP obligation with their payments made on July 15, 2011, which were accrued as applicable in each FHLBank’s June 30, 2011 financial statements. The FHLBanks entered into a Joint Capital Enhancement (JCE) Agreement, as amended, which requires each FHLBank to allocate 20 percent of its net income to a separate restricted retained earnings account, beginning in the third quarter of 2011. See Note 12 for further discussion regarding establishment of a separate restricted retained earnings account and the JCE Agreement. Prior to the satisfaction of the FHLBanks’ REFCORP obligation, each FHLBank had been required to pay 20 percent of income calculated in accordance with GAAP after the assessment for AHP, but before the assessment for REFCORP. The FHLBanks expensed these amounts until the aggregate amount actually paid by all 12 FHLBanks was equivalent to a $300,000,000 annual annuity (or a scheduled payment of $75,000,000 per quarter) whose final maturity date was April 15, 2030. The Finance Agency in consultation with the Secretary of the Treasury selected the appropriate discounting factors to be used in this annuity calculation. The following table details the change in the REFCORP liability for the three- and nine-month periods ended September 30, 2011 (in thousands): Three-month Period Ended Nine-month Period Ended REFCORP obligation as of the beginning of the period $ $ REFCORP assessments - REFCORP payments REFCORP obligation as of the end of the period $ - $ - 31 NOTE 12 – CAPITAL The FHLBank is subject to three capital requirements under the provisions of the Gramm-Leach-Bliley Act (GLB Act) and the Finance Agency’s capital structure regulation: ▪ Risk-based capital. The FHLBank must maintain at all times permanent capital in an amount at least equal to the sum of its credit risk, market risk and operations risk capital requirements. The risk-based capital requirements are all calculated in accordance with the rules and regulations of the Finance Agency.Only permanent capital, defined as Class B Common Stock and retained earnings, can be used by the FHLBank to satisfy its risk-based capital requirement. The Finance Agency may require the FHLBank to maintain a greater amount of permanent capital than is required by the risk-based capital requirement as defined, but the Finance Agency has not placed any such requirement on the FHLBank to date. ▪ Total regulatory capital. The GLB Act requires the FHLBank to maintain at all times at least a 4.0 percent total capital-to-asset ratio. Total regulatory capital is defined as the sum of permanent capital, Class A stock, any general loss allowance, if consistent with GAAP and not established for specific assets, and other amounts from sources determined by the Finance Agency as available to absorb losses. ▪ Leverage capital. The FHLBank is required to maintain at all times a leverage capital-to-assets ratio of at least 5.0 percent, with the leverage capital ratio defined as the sum of permanent capital weighted 1.5 times and non-permanent capital (currently only Class A Common Stock) weighted 1.0 times divided by total assets. The following table illustrates that the FHLBank was in compliance with its regulatory capital requirements as of September 30, 2012 and December 31, 2011 (in thousands): 09/30/2012 12/31/2011 Required Actual Required Actual Regulatory capital requirements: Risk-based capital $ Total regulatory capital-to-asset ratio % Total regulatory capital $ Leverage capital ratio % Leverage capital $ Note that for the purposes of the regulatory capital calculations in the above table, actual capital includes all capital stock subject to mandatory redemption that has been reclassified to a liability. Restricted Retained Earnings: Effective February 28, 2011, the FHLBank entered into a JCE Agreement with the other 11 FHLBanks. The JCE Agreement is intended to enhance the capital position of each FHLBank and allocates that portion of each FHLBank’s earnings historically paid to satisfy its REFCORP obligation to a separate retained earnings account at that FHLBank. See Note 11 for a discussion of the calculation of the REFCORP assessment and satisfaction of that liability. The JCE Agreement provides that, upon satisfaction of the FHLBanks’ obligations to REFCORP, each FHLBank will, on a quarterly basis, allocate at least 20 percent of its net income to a separate restricted retained earnings account (RRE Account) until the balance of that account equals at least one percent of that FHLBank’s average balance of outstanding consolidated obligations for the previous quarter. These restricted retained earnings are not available to pay dividends. The FHLBank subsequently amended its capital plan to implement the provision of the JCE Agreement. The Finance Agency approved the capital plan amendments on August 5, 2011 and such amendments became effective on September 5, 2011. In accordance with the JCE Agreement, starting in the third quarter of 2011, the FHLBank began allocating 20 percent of its net income to a separate RRE account. Mandatorily Redeemable Capital Stock: The FHLBank is a cooperative whose members and former members own all of the FHLBank’s capital stock. Member shares cannot be purchased or sold except between the FHLBank and its members at its $100 per share par value. If a member cancels its written notice of redemption or notice of withdrawal, the FHLBank will reclassify mandatorily redeemable capital stock from a liability to equity. After the reclassification, dividends on the capital stock would no longer be classified as interest expense. The following table provides the related dollar amounts for activities recorded in “Mandatorily redeemable capital stock” during the three- and nine-month periods ended September 30, 2012 and 2011 (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Balance at beginning of period $ Capital stock subject to mandatory redemption reclassified from equity during the period Redemption or repurchase of mandatorily redeemable capital stock during the period Stock dividend classified as mandatorily redeemable capital stock during the period 7 47 33 Balance at end of period $ 32 The following table shows the amount of mandatorily redeemable capital stock by contractual year of redemption as of September 30, 2012 and December 31, 2011 (in thousands). The year of redemption in the table is the end of the redemption period in accordance with the FHLBank’s capital plan. The FHLBank is not required to redeem or repurchase membership stock until six months (Class A Common Stock) or five years (Class B Common Stock) after the FHLBank receives notice for withdrawal. Additionally, the FHLBank is not required to redeem or repurchase activity-based stock until any activity-based stock becomes excess stock as a result of an activity no longer remaining outstanding. However, the FHLBank intends to repurchase the excess activity-based stock of non-members to the extent that it can do so and still meet its regulatory capital requirements. Contractual Year of Repurchase 09/30/2012 12/31/2011 Year 1 $ $ - Year 2 1 - Year 3 - Year 4 Year 5 1 - Past contractual redemption date due to remaining activity1 TOTAL $ $ 1 Represents mandatorily redeemable capital stock that is past the end of the contractual redemption period because there is activity outstanding to which the mandatorily redeemable capital stock relates. NOTE 13 – ACCUMULATED OTHER COMPREHENSIVE INCOME The following table summarizes the changes in AOCI for the three-month periods ended September 30, 2012 and 2011 (in thousands): Three-month Period Ended 09/30/2012 09/30/2011 Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total Accumulated Other Comprehensive Income (Loss) Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total Accumulated Other Comprehensive Income (Loss) Balance at beginning of period $ Current period other comprehensive income (loss) 79 Balance at end of period $ The following table summarizes the changes in AOCI for the nine-month periods ended September 30, 2012 and 2011 (in thousands): Nine-month Period Ended 09/30/2012 09/30/2011 Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total Accumulated Other Comprehensive Income (Loss) Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total Accumulated Other Comprehensive Income (Loss) Balance at beginning of period $ Current period other comprehensive income (loss) Balance at end of period $ 33 NOTE 14 – PENSION AND POSTRETIREMENT BENEFIT PLANS The FHLBank maintains a benefit equalization plan (BEP) covering certain senior officers. This non-qualified plan contains provisions for a deferred compensation component and a defined benefit pension component. The BEP is, in substance, an unfunded supplemental retirement plan. Components of the net periodic pension cost for the defined benefit portion of the FHLBank’s BEP for the three- and nine-month periods ended September 30, 2012 and 2011 were (in thousands): Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Service Cost $ $ 93 $ $ Interest Cost Amortization of net loss 79 NET PERIODIC POSTRETIREMENT BENEFIT COST $ NOTE 15 – FAIR VALUES The fair value amounts recorded on the Statements of Condition and presented in the note disclosures have been determined by the FHLBank using available market information and the FHLBank’s best judgment of appropriate valuation methods. These estimates are based on pertinent information available to the FHLBank as of September 30, 2012 and December 31, 2011. Although the FHLBank uses its best judgment in estimating the fair value of its financial instruments, there are inherent limitations in any valuation technique. Therefore, the fair values may not be indicative of the amounts that would have been realized in market transactions as of September 30, 2012 and December 31, 2011. Subjectivity of Estimates: Estimates of the fair value of advances with options, mortgage instruments, derivatives with embedded options and consolidated obligation bonds with options using the methods described below and other methods are highly subjective and require judgments regarding significant matters such as the amount and timing of future cash flows, prepayment speed assumptions, expected interest rate volatility, methods to determine possible distributions of future interest rates used to value options, and the selection of discount rates that appropriately reflect market and credit risks. The use of different assumptions could have a material effect on the fair value estimates. The carrying value and fair value of the FHLBank’s financial assets and liabilities as of September 30, 2012 and December 31, 2011 are summarized in the following tables (in thousands). These values do not represent an estimate of the overall market value of the FHLBank as a going concern, which would take into account future business opportunities and the net profitability of assets and liabilities. 09/30/2012 Carrying Value Total Fair Value Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral Assets: Cash and due from banks $ - $ - $ - Interest-bearing deposits - - - Federal funds sold and securities purchased under agreements to resell - - - Trading securities - - - Held-to-maturity securities - - Advances - - - Mortgage loans held for portfolio, net of allowance - - - Accrued interest receivable - - - Derivative assets - - Liabilities: Deposits - - - Consolidated obligation discount notes - - - Consolidated obligation bonds - - - Mandatorily redeemable capital stock - - - Accrued interest payable - - - Derivative liabilities - - Other Asset (Liability): Standby letters of credit - - - Standby bond purchase agreements - - - 34 12/31/2011 Carrying Value Fair Value Assets: Cash and due from banks $ $ Interest-bearing deposits 42 42 Federal funds sold Trading securities Held-to-maturity securities Advances Mortgage loans held for portfolio, net of allowance Accrued interest receivable Derivative assets Liabilities: Deposits Consolidated obligation discount notes Consolidated obligation bonds Overnight loans from other FHLBanks Mandatorily redeemable capital stock Accrued interest payable Derivative liabilities Other Asset (Liability): Standby letters of credit Standby bond purchase agreements Fair Value Hierarchy: The FHLBank records trading securities, derivative assets and derivative liabilities at fair value on a recurring basis and on occasion, certain private-label MBS/ABS and non-financial assets on a non-recurring basis. The fair value hierarchy requires the FHLBank to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The inputs are evaluated and an overall level for the fair value measurement is determined. This overall level is an indication of the market observability of the fair value measurement for the asset or liability. The FHLBank must disclose the level within the fair value hierarchy in which the measurements are classified for all assets and liabilities measured on a recurring or non-recurring basis. The fair value hierarchy prioritizes the inputs used to measure fair value into three broad levels: § Level 1 Inputs – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the FHLBank can access on the measurement date. § Level 2 Inputs – Inputs other than quoted prices within Level 1 that are observable inputs for the asset or liability, either directly or indirectly. If the asset or liability has a specified (contractual) term, a Level 2 input must be observable for substantially the full term of the asset or liability. Level 2 inputs include the following: (1) quoted prices for similar assets and liabilities in active markets; (2) quoted prices for similar assets and liabilities in markets that are not active; (3) inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates and yield curves that are observable at commonly quoted intervals and implied volatilities); and (4) inputs that are derived principally from or corroborated by observable market data by correlation or other means. § Level 3 Inputs – Unobservable inputs for the asset or liability. The FHLBank reviews its fair value hierarchy classifications on a quarterly basis. Changes in the observability of the valuation inputs may result in a reclassification of certain assets or liabilities. These reclassifications, if any, are reported as transfers in/out as of the beginning of the quarter in which the changes occur. There were no such transfers during the three- and nine-month periods ended September 30, 2012 and 2011. Fair Value Methodologies and Techniques and Significant Inputs: Cash and Due From Banks: The fair values approximate the carrying values. Interest-bearing Deposits: The balance is comprised of interest-bearing deposits in banks. Based on the nature of the accounts, the carrying value approximates the fair value. Federal Funds Sold: The carrying value of overnight Federal funds approximates fair value, and term Federal funds are valued using projected future cash flows discounted at the current replacement rate. Securities Purchased Under Agreements to Resell: The balance is comprised of overnight collateralized borrowings. The carrying value approximates fair value. Investment Securities – non-MBS: The fair values of short-term non-MBS investments are determined using an income approach based on the LIBOR swap interest rate curve, adjusted for a spread, which may be based on unobservable information. Differing spreads may be applied to distinct term points along the discount curve in determining the fair values of instruments with varying maturities. For non-MBS long-term (as determined by original issuance date) securities, the FHLBank obtains prices from up to four designated third-party pricing vendors when available. The pricing vendors use various proprietary models to price investments. The inputs to those models are derived from various sources including, but not limited to: benchmark yields, reported trades, dealer estimates, issuer spreads, benchmark securities, bids, offers and other market-related data. Each pricing vendor has an established challenge process in place for all valuations, which facilitates resolution of potentially erroneous prices identified by the FHLBank. The use of multiple pricing vendors provides the FHLBank with additional data points regarding levels of inputs and final prices that are used to validate final pricing of investment securities.The utilization of the average of available vendor prices within a cluster tolerance and the evaluation of reasonableness of outlier prices described below does not discard available information. 35 Periodically, the FHLBank conducts reviews of the four pricing vendors to confirm and further augment its understanding of the vendors’ pricing processes, methodologies and control procedures. The FHLBank’s review process includes obtaining available vendors’ independent auditors’ reports regarding the internal controls over their valuation process, although the availability of pertinent reports varies by vendor. The FHLBank utilizes a valuation technique for estimating the fair values of non-MBS long-term securities as follows: § The FHLBank’s valuation technique first requires the establishment of a median price for each security. If four prices are received, the average of the middle two prices is used; if three prices are received, the middle price is used; if two prices are received, the average of the two prices is used; and if one price is received, it is used subject to some type of validation. § All prices that are within a specified tolerance threshold of the median price are included in the cluster of prices that are averaged to compute a default price. § Prices that are outside the threshold (outliers) are subject to further analysis (including, but not limited to, comparison to prices provided by an additional third-party valuation service, prices for similar securities, and/or non-binding dealer estimates) to determine if an outlier is a better estimate of fair value. § If an outlier (or some other price identified in the analysis) is determined to be a better estimate of fair value, then the outlier (or the other price as appropriate) is used as the final price rather than the default price. § If, on the other hand, the analysis confirms that an outlier (or outliers) is (are) in fact not representative of fair value and the default price is the best estimate, then the default price is used as the final price. In all cases, the final price is used to determine the fair value of the security. § If all prices received for a security are outside the tolerance threshold level of the median price, then there is no default price, and the final price is determined by an evaluation of all outlier prices as described above. As of September 30, 2012, four prices were received for substantially all of the FHLBank’s non-MBS long-term holdings with most vendor prices falling within the tolerances so the final prices for those securities were computed by averaging the prices received. Based on the FHLBank’s reviews of the pricing methods and controls employed by the third-party pricing vendors and the relative lack of dispersion among the vendor prices (or, in those instances in which there were outliers, the FHLBank’s additional analyses), the FHLBank has concluded that its final prices result in reasonable estimates of fair value and that the fair value measurements are classified appropriately in the fair value hierarchy. Based on the significant lack of market activity for state or local housing agency obligations, the non-recurring fair value measurements for those securities were classified as Level 3 within the fair value hierarchy as of September 30, 2012. Investment Securities – MBS/ABS: For MBS/ABS securities, the FHLBank obtains prices from up to four designated third-party pricing vendors when available. These pricing vendors use various proprietary models to price investments. The inputs to those models are derived from various sources including, but not limited to: benchmark yields, reported trades, dealer estimates, issuer spreads, benchmark securities, bids, offers and other market-related data (certain inputs are actively quoted and can be validated to external sources). Since many MBS/ABS are not traded on a daily basis, the pricing vendors use available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings and matrix pricing to determine the prices for individual securities.Each pricing vendor has an established challenge process in place for all valuations, which facilitates resolution of potentially erroneous prices identified by the FHLBank. The use of multiple pricing vendors provides the FHLBank with additional data points regarding levels of inputs and final prices that are used to validate final pricing of investment securities. The utilization of the average of available vendor prices within a cluster tolerance and the evaluation of reasonableness of outlier prices does not discard available information. Similar to the description above for non-MBS long-term securities, the FHLBank has conducted reviews of the four pricing vendors and has established a price for each MBS/ABS using a formula that was based upon the number of prices received, subject to review of outliers. As an additional step, the FHLBank reviewed the final fair value estimates of its private-label MBS/ABS holdings as of September 30, 2012 for reasonableness using an implied yield test. The FHLBank calculated an implied yield for each of its private-label MBS/ABS using the estimated fair value derived from the process described above and the security’s projected cash flows from the FHLBank’s OTTI process and compared such yield to the yield for comparable securities according to dealers and other third-party sources to the extent comparable yield data was available. This analysis did not indicate that any adjustments to the fair value estimates were necessary. As of September 30, 2012, four vendor prices were received for substantially all of the FHLBank’s MBS/ABS holdings with most vendor prices falling within the tolerances so the final prices for those securities were computed by averaging the prices received. Based on the FHLBank’s reviews of the pricing methods and controls employed by the third-party pricing vendors and the relative lack of dispersion among the vendor prices (or, in those instances in which there were outliers or significant yield variances, the FHLBank’s additional analyses), the FHLBank has concluded that its final prices result in reasonable estimates of fair value and that the fair value measurements are classified appropriately in the fair value hierarchy. Based on the significant lack of market activity for private-label MBS/ABS, the recurring and non-recurring fair value measurements for those securities were classified as Level 3 within the fair value hierarchy as of September 30, 2012 and December 31, 2011. Advances:The fair values of advances are determined by calculating the present values of the expected future cash flows from the advances, excluding the amount of accrued interest receivable. The discount rates used in these calculations are equivalent to the replacement advance rates for advances with similar terms. In accordance with Finance Agency regulations, an advance with a maturity or repricing period greater than six months requires a prepayment fee sufficient to make the FHLBank financially indifferent to the borrower’s decision to prepay the advance. Therefore, the fair value of an advance does not assume prepayment risk. The inputs used to determine the fair values of advances are as follows: § CO Curve and LIBOR Curve. The Office of Finance constructs an internal curve, referred to as the CO Curve, using the U.S. Treasury Curve as a base curve that is then adjusted by adding indicative spreads obtained from market observable sources. These market indications are generally derived from pricing indications from dealers, historical pricing relationships, recent GSE trades and secondary market activity. The CO Curve is used for fixed rate callable and non-callable advances. The LIBOR Curve is used for variable rate advances and certain fixed rate advances with other optionality. § Volatility assumption. To estimate the fair values of advances with optionality, the FHLBank uses market-based expectations of future interest rate volatility implied from current market prices for similar options. § Spread adjustment. Represents an adjustment to the CO Curve or LIBOR Curve. Mortgage Loans Held for Portfolio:The fair values of mortgage loans are determined based on quoted market prices of similar mortgage loans. These prices, however, can change rapidly based upon market conditions and are highly dependent upon the underlying prepayment assumptions. 36 Accrued Interest Receivable and Payable:The fair values approximate the carrying values. Derivative Assets/Liabilities: The FHLBank bases the fair values of derivatives on instruments with similar terms or available market prices, when available. However, active markets do not exist for many of the FHLBank’s derivatives. Consequently, fair values for these instruments are generally estimated using standardvaluation techniques such as discounted cash flow analysis and comparisons to similar instruments. The FHLBank is subject to credit risk in derivative transactions because of the potential nonperformance by the derivative counterparties. To mitigate this risk, the FHLBank enters into master netting agreements for derivative agreements with highly-rated institutions. In addition, the FHLBank has entered into bilateral security agreements with all active derivative dealer counterparties. These agreements provide for delivery of collateral at specified levels tied to counterparty credit ratings to limit the FHLBank’s net unsecured credit exposure to these counterparties. The FHLBank has evaluated the potential for the fair value of the instruments to be impacted by counterparty credit risk and its own credit risk and has determined that no adjustments were significant or necessary to the overall fair value measurements of derivatives. The fair values of the FHLBank’s derivative assets and liabilities include accrued interest receivable/payable and cash collateral remitted to/received from counterparties. The estimated fair values of the accrued interest receivable/payable and cash collateral approximate their carrying values due to their short-term nature. The derivative fair values are netted by counterparty pursuant to the provisions of the master netting agreements. If these netted amounts are positive, they are classified as an asset and, if negative, a liability. The discounted cash flow model uses market-observable inputs. Inputs by class of derivative are as follows: § Interest-rate related: · LIBOR swap curve; · Volatility assumptions - market-based expectations of future interest rate volatility implied from current market prices for similar options; and · Prepayment assumptions. § Mortgage delivery commitments: · To be announced (TBA) price - market-based prices of TBAs by coupon class and expected term until settlement. Deposits:The fair values of deposits are determined by calculating the present values of the expected future cash flows from the deposits. The calculated present values are reduced by the accrued interest payable. The discount rates used in these calculations are the cost of deposits with similar terms. Consolidated Obligations: The fair values for consolidated obligation bonds and discount notes are determined by using standard valuation techniques and inputs based on the cost of raising comparable term debt. Fixed rate consolidated obligations that do not contain options are discounted using a replacement rate based on the CO Curve. Variable rate consolidated obligations that do not contain options are discounted using LIBOR. Consolidated obligations that contain optionality are valued using estimates of future interest rate volatility and discounted using LIBOR. Overnight Loans from Other FHLBanks: The carrying value approximates fair value. Mandatorily Redeemable Capital Stock: The fair value of capital stock subject to mandatory redemption is generally at par value. Fair value also includes estimated dividends earned at the time of reclassification from equity to liabilities, until such amount is paid, and any subsequently declared stock dividend. The FHLBank’s dividends are declared and paid at each quarter end; therefore, fair value equaled par value as of the end of the periods presented. Stock can only be acquired by members at par value and redeemed or repurchased at par value. Stock is not traded and no market mechanism exists for the exchange of stock outside the cooperative structure. Standby Letters of Credit: The fair values of standby letters of credit are based on the present value of fees currently charged for similar agreements. The value of these guarantees is recognized and recorded in other liabilities. Standby Bond Purchase Agreements: The fair values of the standby bond purchase agreements are estimated using the present value of the future fees on existing agreements with fees determined using rates currently charged for similar agreements. 37 Fair Value Measurements: The following table presents, for each hierarchy level, the FHLBank’s assets and liabilities that are measured at fair value on a recurring or nonrecurring basis on the Statements of Condition as of September 30, 2012 (in thousands). The FHLBank measures certain held-to-maturity securities at fair value on a nonrecurring basis due to the recognition of a credit loss. Real estate owned is measured at fair value when the asset’s fair value less costs to sell is lower than its carrying amount. Total Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral1 Recurring fair value measurements - Assets: Trading securities: Commercial paper $ $ - $ $ - $ - Certificates of deposit - - - TLGP obligations2 - - - Government-sponsored enterprise obligations3,4 - - - U.S. obligation residential MBS5 - - - Government-sponsored enterprise residential MBS6 - - - Total trading securities - - - Derivative assets: Interest-rate related - - Mortgage delivery commitments - - - Total derivative assets - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ $ - $ Recurring fair value measurements - Liabilities: Derivative liabilities: Interest-rate related $ $ - $ $ - $ Mortgage delivery commitments 4 - 4 - - Total derivative liabilities - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - LIABILITIES $ $ - $ $ - $ Nonrecurring fair value measurements - Assets: Held-to-maturity securities7: Private-label residential MBS $ $ - $ - $ $ - Real estate owned8 - - - TOTAL NONRECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ - $ $ - 1 Represents the effect of legally enforceable master netting agreements that allow the FHLBank to net settle positive and negative positions and also cash collateral and related accrued interest held or placed with the same counterparties. 2 Represents corporate debentures guaranteed by FDIC under the TLGP. 3 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 4 See Note 18 for transactions with other FHLBanks. 5 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 6 Represents MBS issued by Fannie Mae and Freddie Mac. 7 Excludes impaired securities with carrying values less than their fair values at date of impairment. 8 Includes real estate owned written down to fair value during the quarter ended September 30, 2012 and still outstanding as of September 30, 2012. 38 The following table presents, for each hierarchy level, the FHLBank’s assets and liabilities that are measured at fair value on a recurring or nonrecurring basis on the Statements of Condition as of December 31, 2011 (in thousands): Total Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral1 Recurring fair value measurements - Assets: Trading securities: Commercial paper $ $ - $ $ - $ - Certificates of deposit - - - TLGP obligations2 - - - Government-sponsored enterprise obligations3,4 - - - U.S. obligation residential MBS5 - - - Government-sponsored enterprise residential MBS6 - - - Total trading securities - - - Derivative assets: Interest-rate related - - Mortgage delivery commitments - - - Total derivative assets - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ $ - $ Recurring fair value measurements - Liabilities: Derivative liabilities: Interest-rate related $ $ - $ $ - $ TOTAL RECURRING FAIR VALUE MEASUREMENTS - LIABILITIES $ $ - $ $ - $ Nonrecurring fair value measurements - Assets: Held-to-maturity securities7: Private-label residential MBS $ $ - $ - $ $ - Real estate owned8 - - - TOTAL NONRECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ - $ $ - 1 Represents the effect of legally enforceable master netting agreements that allow the FHLBank to net settle positive and negative positions and also cash collateral and related accrued interest held or placed with the same counterparties. 2 Represents corporate debentures guaranteed by FDIC under the TLGP. 3 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 4 See Note 18 for transactions with other FHLBanks. 5 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 6 Represents MBS issued by Fannie Mae and Freddie Mac. 7 Excludes impaired securities with carrying values less than their fair values at date of impairment. 8 Includes real estate owned written down to fair value during the quarter ended December 31, 2011 and still outstanding as of December 31, 2011. 39 NOTE 16 – COMMITMENTS AND CONTINGENCIES Joint and Several Liability: As provided by the Bank Act or Finance Agency regulation and as described in Note 9, consolidated obligations are backed only by the financial resources of the FHLBanks. FHLBank Topeka is jointly and severally liable with the other 11 FHLBanks for the payment of principal and interest on all of the consolidated obligations issued by the FHLBanks. The par amounts for which FHLBank Topeka is jointly and severally liable were approximately $642,761,088,000 and $661,970,528,000 as of September 30, 2012 and December 31, 2011, respectively. To the extent that an FHLBank makes any consolidated obligation payment on behalf of another FHLBank, the paying FHLBank is entitled to reimbursement from the FHLBank with primary liability. However, if the Finance Agency determines that the primary obligor is unable to satisfy its obligations, then the Finance Agency may allocate the outstanding liability among the remaining FHLBanks on a pro rata basis in proportion to each FHLBank’s participation in all consolidated obligations outstanding, or on any other basis that the Finance Agency may determine. No FHLBank has ever failed to make any payment on a consolidated obligation for which it was the primary obligor. As a result, the regulatory provisions for directing other FHLBanks to make payments on behalf of another FHLBank or allocating the liability among other FHLBanks have never been invoked. The joint and several obligations are mandated by Finance Agency regulations and are not the result of arms-length transactions among the FHLBanks. As described above, the FHLBanks have no control over the amount of the guaranty or the determination of how each FHLBank would perform under the joint and several liability. Because the FHLBanks are subject to the authority of the Finance Agency as it relates to decisions involving the allocation of the joint and several liability for the FHLBank’s consolidated obligations, FHLBank Topeka regularly monitors the financial condition of the other 11 FHLBanks to determine whether it should expect a loss to arise from its joint and several obligations. If the FHLBank were to determine that a loss was probable and the amount of such loss could be reasonably estimated, the FHLBank would charge to income the amount of the expected loss. Based upon the creditworthiness of the other 11 FHLBanks as of September 30, 2012, FHLBank Topeka has concluded that a loss accrual is not necessary at this time. Off-balance Sheet Commitments: As of September 30, 2012 and December 31, 2011, off-balance sheet commitments were as follows (in thousands): 09/30/2012 12/31/2011 Notional Amount Expire Within One Year Expire After One Year Total Expire Within One Year Expire After One Year Total Standby letters of credit outstanding $ Commitments for standby bond purchases Commitments to fund or purchase mortgage loans - - Commitments to issue consolidated bonds, at par - - Commitments to Extend Credit: Standby letters of credit are executed for members for a fee. A standby letter of credit is a short-term financing arrangement between the FHLBank and its member or non-member housing associate. If the FHLBank is required to make payment for a beneficiary’s draw, these amounts are converted into a collateralized advance to the member. As of September 30, 2012, outstanding standby letters of credit had original terms of 11 days to 10 years with a final expiration in 2020. As of December 31, 2011, outstanding standby letters of credit had original terms of 5 days to 10 years with a final expiration in 2020. Unearned fees as well as the value of the guarantees related to standby letters of credit are recorded in other liabilities and amounted to $874,000 and $1,401,000 as of September 30, 2012 and December 31, 2011, respectively. The standby letters of credit are fully collateralized with assets allowed by the FHLBank’s MPP. Based upon management’s credit analysis of members and collateral requirements under the MPP, the FHLBank does not expect to incur any credit losses on the letters of credit. Standby Bond-Purchase Agreements: The FHLBank has entered into standby bond purchase agreements with state housing authorities whereby the FHLBank, for a fee, agrees to purchase and hold the authorities’ bonds until the designated marketing agent can find a suitable investor or the housing authority repurchases the bond according to a schedule established by the standby agreement. Each standby agreement dictates the specific terms that would require the FHLBank to purchase the bond. The bond purchase commitments entered into by the FHLBank expire no later than 2015, though some are renewable at the option of the FHLBank. As of September 30, 2012, the total commitments for bond purchases were with two in-district and one out-of-district state housing authorities.As of December 31, 2011, the total commitments for bond purchases were with the same two in-district state housing authorities. The FHLBank was not required to purchase any bonds under these agreements during the three- and nine-month periods ended September 30, 2012 and 2011. Commitments to Fund or Purchase Mortgage Loans: These commitments that unconditionally obligate the FHLBank to fund/purchase mortgage loans from participating FHLBank Topeka members in the MPF Program are generally for periods not to exceed 60 calendar days. Certain commitments are recorded as derivatives at their fair values on the Statements of Condition. The FHLBank recorded mortgage delivery commitment derivative asset (liability) balances of $1,962,000 and $843,000 as of September 30, 2012 and December 31, 2011, respectively. NOTE 17 – TRANSACTIONS WITH STOCKHOLDERS AND HOUSING ASSOCIATES The FHLBank is a cooperative whose members own the capital stock of the FHLBank and generally receive dividends on their investments. In addition, certain former members that still have outstanding transactions are also required to maintain their investments in FHLBank capital stock until the transactions mature or are paid off. Nearly all outstanding advances are with current members, and the majority of outstanding mortgage loans held for portfolio were purchased from current or former members. The FHLBank also maintains demand deposit accounts for members primarily to facilitate settlement activities that are directly related to advances and mortgage loan purchases. Transactions with members are entered into in the ordinary course of business. In instances where members also have officers or directors who are directors of the FHLBank, transactions with those members are subject to the same eligibility and credit criteria, as well as the same terms and conditions, as other transactions with members. For financial reporting and disclosure purposes, the FHLBank defines related parties as FHLBank directors’ financial institutions and members with capital stock investments in excess of 10 percent of the FHLBank’s total regulatory capital stock outstanding, which includes mandatorily redeemable capital stock. 40 Activity with Members that Exceed a 10 Percent Ownership in FHLBank Capital Stock: As of September 30, 2012 and December 31, 2011, no members owned more than 10 percent of FHLBank regulatory capital stock. Transactions with FHLBank Directors’ Financial Institutions: The following tables present information as of September 30, 2012 and December 31, 2011 for members that had an officer or director serving on the FHLBank’s board of directors in 2012 or 2011 (in thousands). Information is only listed for the year in which the officer or director served on the FHLBank’s board of directors. Capital stock listed is regulatory capital stock, which includes mandatorily redeemable capital stock. 09/30/2012 Member Name State Total Class A Stock Par Value Percent of Total Class A Total Class B Stock Par Value Percent of Total Class B Total Capital Stock Par Value Percent of Total Capital Stock Girard National Bank KS $ % $ % $ % Golden Belt Bank, FSA KS FirstBank CO Vision Bank, NA OK First State Bank Nebraska NE Morgan Federal Bank CO NebraskaLand National Bank NE Citizens Bank & Trust Co. OK 51 Bankers Bank of Kansas, NA KS 2 TOTAL $ % $ % $ % 12/31/2011 Member Name State Total Class A Stock Par Value Percent of Total Class A Total Class B Stock Par Value Percent of Total Class B Total Capital Stock Par Value Percent of Total Capital Stock Girard National Bank KS $ % $ % $ % Vision Bank, NA OK 53 FirstBank CO 55 Golden Belt Bank, FSA KS First State Bank Nebraska NE Morgan Federal Bank CO Security State Bank NE Citizens Bank & Trust Co. OK 51 Bankers Bank of Kansas, NA KS 1 TOTAL $ % $ % $ % Advance and deposit balances with members that had an officer or director serving on the FHLBank’s board of directors as of September 30, 2012 and December 31, 2011 are summarized in the following table (in thousands). Information is only listed for the year in which the officer or director served on the FHLBank’s board of directors. 09/30/2012 12/31/2011 09/30/2012 12/31/2011 Member Name Outstanding Advances Percent of Total Outstanding Advances Percent of Total Outstanding Deposits Percent of Total Outstanding Deposits Percent of Total Girard National Bank $ % $ % $ % $ % Golden Belt Bank, FSA FirstBank - - 98 Vision Bank, NA 95 First State Bank Nebraska Morgan Federal Bank NebraskaLand National Bank 48 Citizens Bank & Trust Co. Bankers Bank of Kansas, NA 16 9 Security State Bank TOTAL $ % $ % $ % $ % 41 The following table presents mortgage loans funded or acquired during the three- and nine-month periods ended September 30, 2012 and 2011 for members that had an officer or director serving on the FHLBank’s board of directors in 2012 or 2011 (in thousands). Information is only listed for the year in which the officer or director served on the FHLBank’s board of directors. Three-month Period Ended Nine-month Period Ended 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Member Name Total Mortgage Loans Percent of Total Total Mortgage Loans Percent of Total Total Mortgage Loans Percent of Total Total Mortgage Loans Percent of Total Girard National Bank $ % $ % $ % $ % Golden Belt Bank, FSA FirstBank - Vision Bank, NA - First State Bank Nebraska Morgan Federal Bank NebraskaLand National Bank Citizens Bank & Trust Co - Bankers Bank of Kansas, NA - Security State Bank TOTAL $ % $ % $ % $ % NOTE 18 – TRANSACTIONS WITH OTHER FHLBANKS FHLBank Topeka had the following business transactions with other FHLBanks during the three- and nine-month periods ended September 30, 2012 and 2011 (in thousands). All transactions occurred at market prices. Three-month Period Ended Nine-month Period Ended Business Activity 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Average overnight interbank loan balances to other FHLBanks1 $ - $ $ $ Average overnight interbank loan balances from other FHLBanks1 Average deposit balance with FHLBank of Chicago for shared expense transactions2 68 Average deposit balance with FHLBank of Chicago for MPF transactions2 25 25 Transaction charges paid to FHLBank of Chicago for transaction service fees3 Par amount of purchases of consolidated obligations issued on behalf of other FHLBanks4 - 1 Occasionally, the FHLBank loans (or borrows) short-term funds to (from) other FHLBanks. Interest income on loans to other FHLBanks is included in Other Interest Income and interest expense on borrowings from other FHLBanks is included in Other Interest Expense on the Statements of Income. 2 Balance is interest bearing and is classified on the Statements of Condition as interest-bearing deposits. 3 Fees are calculated monthly based on 5.5 basis points per annum of outstanding loans originated since January 1, 2010 and are recorded in other expense. For outstanding loans originated since January 1, 2004 and through December 31, 2009, fees are calculated monthly based on 5.0 basis points per annum. 4 Purchases of consolidated obligations issued on behalf of one FHLBank and purchased by the FHLBank occur at market prices with third parties and are accounted for in the same manner as similarly classified investments. Outstanding fair value balances totaling $127,805,000 and $127,389,000 as of September 30, 2012 and December 31, 2011, respectively, are included in the non-MBS GSE obligationstotals presented in Note 3; all were purchased prior to 2009. Interest income earned on these securities totaled $1,395,000 and $1,395,000 for the three-month periods ended September 30, 2012 and 2011, respectively. For the nine-month periods ended September 30, 2012 and 2011, interest income earned on these securities totaled $4,186,000 and $4,186,000, respectively. 42 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management Discussion and Analysis of Financial Condition and Results of Operations (MD&A) is intended to assist the reader in understanding our business and assessing our operations both historically and prospectively. This discussion should be read in conjunction with the interim financial statements and notes presented under Part I Item 1 of this quarterly report on Form 10-Q and the annual report on Form 10-K, which includes audited financial statements and related notes for the year ended December 31, 2011. Our MD&A includes the following sections: § Executive Level Overview – a general description of our business and financial highlights; § Financial Market Trends – a discussion of current trends in the financial markets and overall economic environment, including the related impact on our operations; § Critical Accounting Policies and Estimates – a discussion of accounting policies that require critical estimates and assumptions; § Results of Operations – an analysis of material changes in our operating results, including disclosures about the sustainability of our earnings; § Financial Condition – an analysis of material changes in our financial position; § Liquidity and Capital Resources – an analysis of our cash flows and capital position; § Risk Management – a discussion of our risk management strategies; § Recently Issued Accounting Standards; and § Recent Regulatory and Legislative Developments. Executive Level Overview We are a regional wholesale bank that makes advances (loans) to, purchases mortgages from, and provides limited other financial services to our member institutions. We are one of 12 district FHLBanks which, together with the Office of Finance, a joint office of the FHLBanks, make up the FHLBank System. As independent, member-owned cooperatives, the FHLBanks seek to maintain a balance between their public purpose and theirability to provide adequate returns on the capital supplied by their members. The FHLBanks are supervised and regulated by the Finance Agency, an independent agencyin the executive branch of the U.S. government. The Finance Agency’s mission with respect to the FHLBanks is to provide effective supervision, regulation and housing mission oversight of the FHLBanks to promote their safety and soundness, support housing finance and affordable housing, and support a stable and liquid mortgage market. We serve eligible financial institutions in Colorado, Kansas, Nebraska and Oklahoma (collectively, the Tenth District of the FHLBank System). Initially, members are required to purchase shares of Class A Common Stock to give them access to advance borrowings or to enable them to sell mortgage loans to us under the MPF Program. Our capital increases when members are required to purchase additional capital stock in the form of Class B Common Stock to support an increase in advance borrowings or when members sell additional mortgage loans to us. At our discretion, we may repurchase excess capital stock from time to time if a member’s advances or mortgage loan balances decline. We believe it is important to manage our business and the associated risks so that we can always meet the following objectives: (1) achieve our liquidity, housing finance and community development missions by meeting member credit needs through the offering of advances, supporting residential mortgage lending through the MPF Program and through other products; (2)repurchase excess capital stock in order to appropriately manage the size of our balance sheet; and (3) pay appropriate dividends. 43 Table 1 summarizes selected financial data for the periods indicated. Table 1 Selected Financial Data (dollar amounts in thousands): 09/30/2012 06/30/2012 03/31/2012 12/31/2011 09/30/2011 Statement of Condition(as of period end): Total assets $ Investments1 Advances Mortgage loans, net2 Total liabilities Deposits Consolidated obligation bonds, net3 Consolidated obligation discount notes, net3 Total consolidated obligations, net3 Mandatorily redeemable capital stock Total capital Capital stock Total retained earnings Accumulated other comprehensive income (loss) Statement of Income (for the quarterly period ended): Net interest income Provision for credit losses on mortgage loans Other income (loss) Other expenses Income (loss) before assessments Assessments Net income (loss) Selected Financial Ratios and Other Financial Data (for the quarterly period ended): Dividends paid in cash4 73 72 70 69 87 Dividends paid in stock4 Class A Stock dividend rate % Class B Stock dividend rate % Weighted average dividend rate5 % Dividend payout ratio6 % N/A % Return on average equity % Return on average assets % Average equity to average assets % Net interest margin7 % Total capital ratio8 % Regulatory capital ratio9 % Ratio of earnings to fixed charges10 1 Includes trading securities, held-to-maturity securities, interest-bearing deposits, securities purchased under agreements to resell and Federal funds sold. 2 Includes mortgage loans held for portfolio and held for sale. The allowance for credit losses on mortgage loans held for portfolio was $5,435,000, $4,443,000, $4,203,000, $3,473,000, and $3,613,000 as of September 30, 2012, June 30, 2012, March 31, 2012, December 31, 2011, and September 30, 2011, respectively. 3 Consolidated obligations are bonds and discount notes that we are primarily liable to repay. See Note 9 to the financial statements for a description of the total consolidated obligations of all 12 FHLBanks for which we are jointly and severally liable under the requirements of the Finance Agency which governs the issuance of debt for the 12 FHLBanks. 4 Dividends reclassified as interest expense on mandatorily redeemable capital stock and not included as GAAP dividends were $8,000, $13,000, $14,000, $22,000, and $48,000 as of September 30, 2012, June 30, 2012, March 31, 2012, December 31, 2011, and September 30, 2011, respectively. 5 Dividends paid in cash and stock on both classes of stock as a percentage of average capital stock eligible for dividends. 6 Dividends declared as a percentage of net income. The dividend payout ratio for the quarterly period ended September 30, 2011 is not meaningful. 7 Net interest income as a percentage of average earning assets. 8 GAAP capital stock, which excludes mandatorily redeemable capital stock, plus retained earnings and accumulated other comprehensive income (loss) as a percentage of total assets. 9 Regulatory capital (i.e., permanent capital and Class A capital stock) as a percentage of total assets. 10 Total earnings divided by fixed charges (interest expense including amortization/accretion of premiums, discounts and capitalized expenses related to indebtedness). 44 Net income (loss) for the three-month period ended September 30, 2012 was $27.9 million compared to $(2.3) million for the three-month period ended September 30, 2011. The increase was primarily attributable to the following: § $68.7 million increase related to net gain (loss) on derivatives and hedging activities (increase income); § $29.2 million decrease related to net gain (loss) on trading securities (decrease income); § $7.4 million decrease in net interest income (decrease income); § $3.4 million increase in total assessments (decrease income). § $1.8 million decrease in net other-than-temporary impairment losses on held-to-maturity securities (increase income). Net income for the nine-month period ended September 30, 2012 was $81.7 million compared to $45.7 million for the nine-month period ended September 30, 2011. The increase was primarily attributable to the following: § $80.8 million increase related to net gain (loss) on derivatives and hedging activities (increase income); § $44.2 million decrease related to net gain (loss) on trading securities (decrease income); § $8.3 million decrease in net interest income (decrease income); § $7.8 million decrease in total assessments (increase income); § $4.4 million decrease in net gain (loss) on mortgage loans held for sale (decrease income); § $3.1 million decrease in net other-than-temporary impairment losses on held-to-maturity securities (increase income); and § $2.8 million decrease in total other expenses (increase income). Detailed discussion relating to the fluctuations in net gain (loss) on derivatives and hedging activities, net gain (loss) on trading securities and net interest income can be found under this Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations.” For additional information relating to OTTI, see Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Investments.” The decrease in total assessments for the nine-month period ended September 30, 2012 is related to the satisfaction of our Resolution Funding Corporation (REFCORP) obligation in June 2011 as discussed in this Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations.” For additional information relating to the 2011 net gain (loss) on mortgage loans held for sale, see Note 5 of the Notes to the Financial Statements under Item 1. Total assets increased from December 31, 2011 to September 30, 2012 primarily due to increases in securities purchased under agreements to resell (i.e., reverse repurchase agreements), mortgage loans held for portfolio and advances that were partially offset by a decrease in our marketable certificates of deposit and commercial paper. The increase in reverse repurchase agreements and the decreases in certificates of deposit and commercial paper that occurred during the first nine months of 2012 were largely a result of conscious decisions by management to: (1) further reduce exposure to unsecured investments with counterparties in Europe and with those having certain credit ratings below thresholds (single-A or below); and (2) achieve targeted levels of total assets. Additionally, the composition of the remaining non-mortgage investments has changed as management decreased purchases of unsecured foreign investments in favor of secured reverse repurchase transactions and unsecured Agency debentures. Primary factors in the growth in mortgage loans include: (1) refinancing activity; (2) the level of interest rates and the shape of the yield curve; and (3) the relative competitiveness of MPF pricing compared to the prices offered by other buyers of mortgage loans, primarily Fannie Mae and Freddie Mac. The growth in advances has been primarily in our line of credit product and was spread among several of our larger borrowers with a moderate increase in adjustable rate callable advances being offset by a decline in convertible advances. The increases in advances represented a change from the general trend of declining advances over the last several years. It remains to be seen whether or not we can maintain this higher level of advances or if it is due to temporary seasonal or other factors. On the liability side of the balance sheet, from December 31, 2011 to September 30, 2012, consolidated obligation bonds, consolidated obligation discount notes and member deposits increased. The increase in bonds was primarily due to increased issuance of unswapped callable bonds used to fund our fixed rate mortgage assets and swapped variable rate bonds issued in anticipation of maturities of swapped liabilities later in 2012 and/or to enhance liquidity. The increase in discount notes from December 31, 2011 to September 30, 2012 was primarily due to increases in reverse repurchase agreements and short term advances. The current level of dividends paid in a period is normallydetermined based upon a combination of a target spread to the average overnight Federal funds effective rate (see Table 2) and a desired net income payout rate that excludes certain market value swings. As a result, dividends may not correlate with the amount of net income (loss) during the period because of fluctuations in derivative values and trading securities gains (losses) for the period. However, because the adequacy of retained earnings, as reported in accordance with accounting principles generally accepted in the United States of America (GAAP), is considered in setting the level of our quarterly dividends, the gain (loss) on derivatives and trading securities plays a factor in setting the level of our quarterly dividends. Refer to this Item 2 – “Liquidity and Capital Resources – Capital Distributions” for further information regarding dividend payments. 45 Financial Market Trends The primary external factors that affect our net interest income are market interest rates and the general state of the economy. General discussion of the level of market interest rates: Table 2 presents selected market interest rates as of the dates or periods shown. Table 2 Market Instrument 09/30/2012 Three-month Average 09/30/2011 Three-month Average 09/30/2012 Nine-month Average 09/30/2011 Nine-month Average Overnight Federal funds effective/target rate1 % Federal Open Market Committee (FOMC) target rate for overnight Federal funds1 0.00 to 0.25 0.00 to 0.25 0.00 to 0.25 0.00 to 0.25 3-month Treasury bill1 3-month LIBOR1 2-year U.S. Treasury note1 5-year U.S. Treasury note1 10-year U.S. Treasury note1 30-year residential mortgage note rate2 Market Instrument 09/30/2012 Ending Rate 12/31/2011 Ending Rate 09/30/2011 Ending Rate Overnight Federal funds effective/target rate1 0.0 to 0.25 % 0.0 to 0.25 % 0.0 to 0.25 % Federal Open Market Committee (FOMC) target rate for overnight Federal funds1 0.0 to 0.25 0.0 to 0.25 0.0 to 0.25 3-month Treasury bill1 3-month LIBOR1 2-year U.S. Treasury note1 5-year U.S. Treasury note1 10-year U.S. Treasury note1 30-year residential mortgage note rate2 1 Source is Bloomberg (Overnight Federal funds rate is the effective rate for the average rates and the target rate for the ending rates). 2 Mortgage Bankers Association weekly 30-year fixed rate mortgage contract rate obtained from Bloomberg. At its October 24, 2012 meeting, the FOMC maintained the Federal funds target rate at a range of zero to 0.25 percent. The October statement was very similar to its September 13, 2012 statement which was notable for several reasons. In its September 13, 2012 statement the FOMC extended its guidance that it expected “exceptionally low levels for the federal funds rate at least through mid-2015” from the immediately prior projection of “ at least through late 2014.” The September 13, 2012 statement also reflected the FOMC’s concern about tepid improvement in economic conditions and, specifically, in employment. To address the concern that “without further policy accommodation, economic growth might not be strong enough to generate sustained improvement in labor market conditions,” the FOMC announced an open-ended plan to purchase $40 billion of agency MBS per month, in addition to continuing Operation Twist through the end of the year (see additional discussion below), and continuing its previous policy of reinvesting principal payments from its holdings of agency debt and agency MBS back into agency MBS and pledged to “continue purchases of agency mortgage-backed securities, undertake additional asset purchases, and employ its other policy tools as appropriate .” if the labor market does not “improve substantially.” Additionally, in its September 13, 2012 statement the FOMC stated that it expects to maintain a “highly accommodative” bias in monetary policy for a “considerable time after economic recovery strengthens.” In September 2012 economic projections, released concurrently with the September 13, 2012 FOMC statement, Federal Reserve Board Members and Federal Reserve Bank Presidents decreased projections for economic growth for 2012 but increased projections for 2013 and 2014, increased projections for the unemployment rate for 2012 and decreased projections for the unemployment rate for 2014, and increased projections for inflation. In September 2012, a majority of FOMC participants did not project raising the target rate until 2015 or later. The number of participants that believed the appropriate time for increasing the target rate after 2014 increased substantially from the June projections. Only six out of the nineteen participants judged that appropriate time for increasing the target rate was 2012, 2013 or 2014. The majority of the participants believed that over the longer run 4 percent or greater was the appropriate level for the target Federal funds rate. The three-month LIBOR rate declined from December 31, 2011 to September 28, 2012 after increasing, albeit in relatively small increments, in the third quarter of 2011 through early January of 2012 likely reflecting the financial turmoil in Europe. The rate peaked in early January 2012 when it began small declines throughout much of the first quarter of 2012. Three-month LIBOR moved very little in the second quarter of 2012 ending the quarter slightly lower than the end of the first quarter of 2012 despite renewed concerns surrounding the European debt crisis. However, three-month LIBOR declined notably in the third quarter of 2012 as concerns surrounding the European debt crisis eased. One-month LIBOR also declined in the third quarter of 2012 and in the first nine months of 2012 despite slight increases in the second quarter of 2012. Changes in LIBOR rates have an impact on interest income and expense because a considerable portion of our assets and liabilities are either directly or indirectly tied to LIBOR. Imbalances in the mix of these assets and liabilities results in exposure to basis risk which can negatively or positively impact net interest income. For additional discussion of basis risk see this Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Consolidated Obligations.” While other short-term rates such as those for U.S. Treasury bills, repo rates and our consolidated obligation discount notes have remained relatively low, they have increased from the end of 2011 likely driven primarily by the increased supply of shorter-term U.S. Treasuries sold as a part of the FOMC’s Operation Twist. 46 As mentioned above, while still relatively low, short-term U.S. Treasury rates out to the one-year point of the curve increased from the extremely low levels at the end of 2011 reflecting increased supply and the impact of the FOMC’s Operation Twist. The portion of the U.S. Treasury rate curve beyond one year declined from December 30, 2011 to September 28, 2012. Rates declined in the first part of the third quarter of 2012 but increased from these lows to end the quarter slightly lower at points on the curve six months through ten years. Thirty year rates ended the third quarter of 2012 slightly higher than the end of the second quarter of 2012. The shape of the yield curve flattened from December 31, 2011 to September 28, 2012. During this period of time, the spread between the 2-year U.S. Treasury note and the 10-year U.S. Treasury note and the 2-year U.S. Treasury note and the 30-year U.S. Treasury bond decreased by 22.8 basis points (bps) and 4.6 bps, respectively, likely reflecting the market’s dour outlook for economic growth and employment, the impact of additional monetary actions taken by the FOMC and potential for additional monetary actions in the future. When the economy improves and the Federal Reserve ends its purchases of U.S. Treasury bonds, the inflationary impact of large budget deficits and the current and anticipated volumes of U.S. Treasury issuance will likely result in increasing interest rates. Because we issue debt at a spread above U.S. Treasury securities, higher interest rates increase the cost of issuing FHLBank consolidated obligations and increase the cost of long-term advances to our members. Other factors impacting FHLBank consolidated obligations: Investors continue to view short-term FHLBank consolidated obligations as carrying a relatively strong credit profile, even after the ratings downgrade in August 2011. This has resulted in steady investor demand for FHLBank discount notes and short-term bonds. Because of this demand and other factors (some of which are listed below), the overall cost to issue short-term consolidated obligations remained low throughout the first nine months of 2012. However, while remaining relatively low, yields on discount notes increased from December 31, 2011 to September 30, 2012 likely because of an increase in supply of competing instruments, such as U.S. Treasury bills, reverse repurchase agreements and short-term U.S.
